 



Exhibit 10.9
Stock Purchase Agreement
dated as of
October 6, 2005
by and between
Thomas P. Danaher,
Thomas P. Danaher and Company, Inc.
and
Alliance Bank Corporation

 



--------------------------------------------------------------------------------



 



Table of Contents

                          Page 1.   Definitions   1
 
            2.   Sale and Transfer Of Shares; Closing   7
 
           
 
  2.1   Shares   7
 
  2.2   Purchase Price   7
 
  2.3   Closing   7
 
  2.4   Closing Obligations   7
 
  2.5   Adjustment Procedure and Amount   8
 
  2.6   Deferred Payment   9
 
            3.   Representations and Warranties of Seller   11
 
           
 
  3.1   Organization and Good Standing   11
 
  3.2   Authority; No Conflict   11
 
  3.3   Capitalization   12
 
  3.4   Financial Statements   13
 
  3.5   Books and Records   13
 
  3.6   Title to Properties; Encumbrances   14
 
  3.7   Condition and Sufficiency of Assets   14
 
  3.8   Accounts Receivable   14
 
  3.9   Company Appointments; Insurance Licensing; Customer Issues   15
 
  3.10   No Undisclosed Liabilities   15
 
  3.11   Taxes   15
 
  3.12   No Material Adverse Change   16
 
  3.13   Employee Benefits   18
 
  3.14   Compliance with Legal Requirements; Governmental Authorizations   19
 
  3.15   Legal Proceedings; Orders   20
 
  3.16   Reserved   21
 
  3.17   Contracts; No Defaults   21
 
  3.18   Insurance   23
 
  3.19   Reserved   24
 
  3.20   Employees   24
 
  3.21   Labor Relations; Compliance   25
 
  3.22   Intellectual Property; Trade Secrets   25
 
  3.23   Certain Payments   26
 
  3.24   Relationships with Related Persons   26
 
  3.25   Disclosure   26
 
  3.26   Bank Accounts; Powers of Attorney   26
 
  3.27   Certain Disclosures   26
 
  3.28   Brokers or Finders   27

i



--------------------------------------------------------------------------------



 



                          Page 4.   Representations And Warranties Of Buyer   27
 
           
 
  4.1   Organization and Good Standing   27
 
  4.2   Authority; No Conflict   27
 
  4.3   Investment Intent   28
 
  4.4   Certain Proceedings   28
 
  4.5   Brokers or Finders   28
 
            5.   Covenants of Seller Prior To Closing Date   28
 
           
 
  5.1   Access and Investigation   28
 
  5.2   Operation of the Business of the Company   29
 
  5.3   Negative Covenant   29
 
  5.4   Required Approvals   29
 
  5.5   Notification   29
 
  5.6   Payment of Indebtedness By Related Persons   30
 
  5.7   No Negotiation   30
 
  5.8   Reasonable Best Efforts   30
 
            6.   Covenants Of Buyer Prior To Closing Date   30
 
           
 
  6.1   Approvals of Governmental Bodies   30
 
  6.2   Reasonable Best Efforts   30
 
            7.   Conditions Precedent to Buyer’s Obligation To Close   30
 
           
 
  7.1   Accuracy of Representations   31
 
  7.2   Seller’s Performance   31
 
  7.3   Consents   31
 
  7.4   Additional Documents   31
 
  7.5   No Proceedings   32
 
  7.6   No Claim Regarding Share Ownership or Sale Proceeds   32
 
  7.7   No Prohibition   32
 
  7.8   Operation in the Ordinary Course; No Adverse Change   32
 
  7.9   Key Man Insurance; Disability Insurance   32
 
  7.10   Key Employee Agreements   32
 
  7.11   Liability Insurance   33
 
  7.12   2004 Tax Return   33
 
  7.13   Related Persons   33
 
  7.14   Designated Provider Agreements   33
 
  7.15   No Company Vehicles   33
 
  7.16   Resignations   33
 
  7.17   Form 5500   33
 
            8.   Conditions Precedent to Seller’s Obligation to Close   33
 
           
 
  8.1   Accuracy of Representations   33
 
  8.2   Buyer’s Performance   34
 
  8.3   Consents   34
 
  8.4   Additional Documents   34

ii



--------------------------------------------------------------------------------



 



                          Page
 
  8.5   No Injunction   34
 
            9.   Termination   34
 
           
 
  9.1   Termination Events   34
 
  9.2   Effect of Termination   35
 
            10.   Indemnification   35
 
           
 
  10.1   Indemnification and Payment Of Damages By Seller   35
 
  10.2   Indemnification and Payment of Damages by Buyer   37
 
  10.3   Survival; Time Limitations   38
 
  10.4   Additional Indemnification Provision   39
 
  10.5   No Effect of Investigation   39
 
  10.6   No Effect of Waiver   39
 
            11.   Post-Closing Covenants   39
 
           
 
  11.1   Negative Covenants of Seller   39
 
  11.2   Taxes   41
 
  11.3   Reserved   42
 
  11.4   Benefit Plans   42
 
            12.   General Provisions   44
 
           
 
  12.1   Expenses   44
 
  12.2   Public Announcements   44
 
  12.3   Confidentiality   44
 
  12.4   Notices   44
 
  12.5   Further Assurances   45
 
  12.6   Waiver   45
 
  12.7   Entire Agreement and Modification   46
 
  12.8   Assignments, Successors, and No Third-Party Rights   46
 
  12.9   Severability   46
 
  12.10   Section Headings, Construction   46
 
  12.11   Governing Law   46
 
  12.12   Counterparts   47

iii



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit 1
  The Balance Sheet
Exhibit 2.4(a)(ii)
  Form of the Seller’s Release
Exhibit 2.4(a)(iii)
  Form of the Employment Agreement
Exhibit 2.4(a)(iv)
  Form of the Producer Agreements
Exhibit 2.4(a)(v)
  Form of the Escrow Agreement
Exhibit 2.5(b)
  Interim Balance Sheet Line Items for Calculation of Adjustment Amount
Exhibit 7.4(a)
  Form of Seller’s Counsel Legal Opinion
Exhibit 7.4(c)
  Form of Lease
Exhibit 11.1(b)(ii)
  The Restricted Territory

Annex

     
Annex A
  Producer Agreement Employees

iv



--------------------------------------------------------------------------------



 



Stock Purchase Agreement
     This STOCK PURCHASE AGREEMENT (“Agreement”) is made as of October 6, 2005,
by ALLIANCE BANK CORPORATION, a Virginia corporation (“Buyer”), THOMAS P.
DANAHER, an individual resident in the Commonwealth of Virginia (“Seller”), and
THOMAS P. DANAHER COMPANY, INC. (the “Company”).
RECITALS
     Seller desires to sell, and Buyer desires to purchase, all of the issued
and outstanding shares (the “Shares”) of capital stock of the Company, for the
consideration and on the terms set forth in this Agreement.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms have
the meanings specified or referred to in this Section 1:
          “Accounts Receivable”—(a) All trade accounts receivable including the
Court Receivables and other rights to payment from customers of the Company and
the full benefit of all security for such accounts or rights to payment,
including all trade accounts receivable representing amounts receivable in
respect of products sold or services rendered to customers of the Company,
(b) all other accounts receivable of the Company and full benefit of all
security for such accounts and (c) any claim, remedy or any other right related
to any of the foregoing.
          “Applicable Contract”—any Contract to which the Company is subject or
bound.
          “Balance Sheet”—the balance sheet of the Company as of December 31,
2004 including the notes thereto, attached hereto as Exhibit 1.
          “Closing”—as defined in Section 2.3.
          “Closing Date”—the date and time as of which the Closing actually
takes place.
          “Closing Payment”—as defined in Section 2.2.
          “Company”—as defined in the Recitals of this Agreement.
          “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
          “Contemplated Transactions”—all of the transactions contemplated by
this Agreement, the Buyer’s Closing Documents and the Seller’s Closing
Documents, including:

 



--------------------------------------------------------------------------------



 



               (a) the sale of the Shares by Seller to Buyer;
               (b) the execution, delivery, and performance of the Employment
Agreement, the Producer Agreements and the Seller’s Release; and
               (c) the performance by Buyer and Seller of their respective
covenants and obligations under this Agreement, the Buyer’s Closing Documents
and the Seller’s Closing Documents.
          “Contract”—any agreement, contract, obligation, promise, arrangement
or undertaking (whether written or oral and whether express or implied) that is
legally binding.
          “Court Receivables”—all accounts receivable and other rights to
payment from customers of the Company with respect to guardianship, executor,
probate or other court mandated bonds and the full benefit of all security for
such accounts or rights to payment, including all such trade accounts receivable
representing amounts receivable in respect of products sold or services rendered
to customers of the Company and (b) any claim, remedy or any other right related
to any of the foregoing.
          “Damages”—as defined in Section 10.1.
          “Designated Provider Agreement”—as defined in Section 3.9.
          “Disclosure Letter”—the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.
          “Deferred Payment Amounts”—as defined in Section 2.6.
          “Employment Agreement”—as defined in Section 2.4(a)(iii).
          “Encumbrance”—any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal or restriction of any kind, including any restriction on use,
voting, transfer (other than restrictions on transfer under applicable
securities laws), receipt of income or exercise of any other attribute of
ownership.
          “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
          “ERISA”—the Employee Retirement Income Security Act of 1974, as
amended, and regulations and rules issued pursuant to that act.
          “Escrow Agreement”—as defined in Section 2.4(a)(v).
          “Facility” and ”Facilities”—any real property or leaseholds, currently
owned or operated by the Company and any buildings, plants, structures currently
owned or operated by the Company.

2



--------------------------------------------------------------------------------



 



          “GAAP”— United States generally accepted accounting principles applied
consistently.
          “Governmental Authorization—any approval, consent, license, permit,
waiver or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
          “Governmental Body”—any:
               (a) nation, state, county, city, town, village or district;
               (b) federal, state, local, municipal, foreign or other
government;
               (c) governmental or quasi-governmental authority or any similar
recognized organization or body (including any governmental agency, branch,
department, official or entity and any court or other tribunal);
               (d) multi-national organization or any similar recognized
organization or body; or
               (e) other similar recognized organization or body of any federal,
state, county, municipal, local or foreign government or other similar
recognized organization or body exercising similar powers or authority.
          “Included Receivable”—means that certain Account Receivable owed by
Polly’s Café to the Company in the amount of approximately $5,203.
          “Intellectual Property”—means any and all trade names, including, with
limitation, the name “Thomas P. Danaher and Company” and all derivatives
thereof, trademarks, service marks, patents, patent rights, copyrights (as well
as applications, registrations and certificates for any of the foregoing) and
proprietary processes and formulas, inventions, Trade Secrets, know-how of the
Company and other proprietary rights of the Company generally considered to be
intellectual property.
          “Insurance Relationships”—as defined in Section 3.9.
          “Interim Balance Sheet”—as defined in Section 3.4.
          “IRC”—the Internal Revenue Code of 1986, as amended,, and regulations
issued pursuant to the Internal Revenue Code of 1986, as amended.
          “IRS”—the United States Internal Revenue Service, and, to the extent
relevant, the United States Department of the Treasury.
          “Knowledge of Seller”, “Knowledge of Seller and the Company” and all
derivative forms thereof—the knowledge of Seller with respect to such facts or
matters of which he is actually aware or reasonably should be aware in his
capacity as Seller and president of the Company.

3



--------------------------------------------------------------------------------



 



          “Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.
          “Order”—any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.
          “Ordinary Course of Business”—an action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if such
action is consistent in all material respects with the past practices of such
Person and is taken in the ordinary course of the normal operations of such
Person.
          “Organizational Documents”—(a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.
          “Permitted Encumbrance”—(a) Encumbrances for Taxes or other
governmental obligations that are (i) not yet due and payable or (ii) are being
contested in good faith and for which appropriate reserves have been made in the
financial statements delivered to Buyer pursuant to Section 3.4 of this
Agreement, (b) any mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’
or other similar Encumbrances arising in the Ordinary Course of Business,
consistent with past practice being contested in good faith and for which
appropriate reserves have been made in the financial statements delivered to
Buyer pursuant to Section 3.4, (c) the ownership interests of a lessor of leased
assets or a licensor of licensed Intellectual Property, including the terms of
any lease agreement or license in respect thereof, (d) Encumbrances securing any
liabilities disclosed in the financial statements delivered to Buyer pursuant to
Section 3.4 of this Agreement and (e) Encumbrances and other title defects,
easements and encroachments that do not, individually or in the aggregate,
materially impair the value or continued use as currently conducted of the
assets to which such Encumbrances and other title defects, easements and
encroachments relate.
          “Person”—any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
          “Plan”—as defined in Section 3.13.
          “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
          “Purchase Price”—as defined in Section 2.2.
          “Related Person”—with respect to a particular individual:

4



--------------------------------------------------------------------------------



 



               (a) each other member of such individual’s Family;
               (b) any Person that is directly or indirectly controlled by such
individual or one or more members of such individual’s Family;
               (c) any Person in which such individual or members of such
individual’s Family hold (individually or in the aggregate) a Material Interest;
and
               (d) any Person with respect to which such individual or one or
more members of such individual’s Family serves as a director, officer, partner,
executor, or trustee (or in a similar capacity).
          With respect to a specified Person other than an individual:
               (a) any Person that directly or indirectly controls, is directly
or indirectly controlled by, or is directly or indirectly under common control
with such specified Person;
               (b) any Person that holds a Material Interest in such specified
Person;
               (c) each Person that serves as a director, officer , partner,
executor, or trustee of such specified Person (or in a similar capacity);
               (d) any Person in which such specified Person holds a Material
Interest; and
               (e) any Person with respect to which such specified Person serves
as a general partner or a trustee (or in a similar capacity).
          For purposes of this definition, (a) the “Family” of an individual
includes (i) the individual, (ii) the individual’s spouse (and former spouses),
(iii) any other natural person who is related to the individual or the
individual’s spouse within the second degree and (iv) any other natural person
who resides with such individual and (b) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of voting securities or other voting interests
representing at least 10% of the outstanding voting power of a Person or equity
securities or other equity interests representing at least 10% of the
outstanding equity securities or equity interests in a Person.
          “Related Persons Agreements”—as defined in Section 3.24.
          “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
          “Sale Transaction” means any transaction or series of related
transactions pursuant to which any Person(s) acquire(s) (i) the capital stock of
another Person (the “Target”) possessing the voting power to elect, directly or
indirectly, a majority of the Target’s board of directors or similar governing
body (whether by merger, consolidation, reorganization,

5



--------------------------------------------------------------------------------



 



combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Target’s assets determined on a consolidated basis.
          “Securities Act”—the Securities Act of 1933, as amended, and
regulations and rules issued pursuant to that law.
          “Seller’s Release”—as defined in Section 2.4.
          “Shares”—as defined in the Recitals of this Agreement.
          “Subsidiary”—with respect to any Person (the “Owner”), any corporation
or other Person of which securities or other interests (i) having the power to
elect a majority of that corporation’s or other Person’s board of directors or
similar governing body, or (ii) otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries.
          “Tax” or “Taxes” mean all federal, state, local or foreign income,
gross income, gains, gross receipts, sales, use, ad valorem, goods and services,
capital, production, transfer, franchise, windfall profits, license, payroll,
withholding, employment, occupation, disability, excise, estimated, stamp,
property, environmental, custom duties, unemployment or other taxes of any kind
whatsoever, together with any interest, additions or penalties thereto and any
interest in respect of such interest and penalties.
          “Tax Return”—any return (including any information return),
declaration, report or statement relating to Taxes required to be filed with, or
submitted to, any Governmental Body, including any schedule or attachment
thereto and including any amendment thereof.
          “Threatened”—a claim, Proceeding, dispute, action or other matter will
be deemed to have been “Threatened” if any demand has been made in writing or
any notice of such claim, proceeding, dispute, action or other matter has been
given in writing.
          “Trade Secrets”—information of the Company, including all know-how,
trade secrets, confidential information, customer identities and lists, revenue
figures from customers’ accounts, customer risk requirements and
characteristics, key contact personnel, financial data and performance, payroll,
policy expiration dates, policy terms, conditions and rates, information about
prospective customers, information about methods of soliciting business and
marketing programs, information about specialized insurance markets, software,
technical information, data, process technology, plans, drawings, and blue
prints which (i) derives economic value from not being generally known to, and
not being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

6



--------------------------------------------------------------------------------



 



     2. Sale and Transfer Of Shares; Closing.
          2.1 Shares. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will sell and transfer the Shares to Buyer, and Buyer will
purchase the Shares from Seller.
          2.2 Purchase Price. The purchase price (the “Purchase Price”) for the
Shares will be up to $3,200,000, subject to any adjustment required to be made
pursuant to Section 2.5, payable as follows: (i) $2,975,000 (the “Closing
Payment”) plus (ii) any Deferred Payment Amounts that are payable pursuant to
Section 2.6. At the Closing, the Buyer shall deliver (x) 2,750,000 of the
Closing Payment to Seller in immediately available funds by wire transfer or
cashier’s check and (y) $225,000 of the Closing Payment to the Escrow Agent
under the Escrow Agreement (the “Escrow Agent”) in immediately available funds
by wire transfer.
          2.3 Closing. The consummation of the Contemplated Transactions (the
“Closing”) will take place at the headquarters offices of Buyer, Suite 350,
14280 Park Meadow Drive, Chantilly, Virginia 20151, at 10:00 a.m. (local time)
on the later of (i) November 15, 2005, (ii) two (2) business days following the
satisfaction of the conditions to closing set forth in Sections 7 and 8, or
(iii) such other date as the parties may mutually agree. Subject to the
provisions of Section 9, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 2.3 will not result in the termination of this Agreement and
will not relieve any party of any obligation under this Agreement. All documents
and other items required to be delivered at the Closing shall be reasonably
satisfactory in form and substance to the party to which they are to be
delivered, all such deliveries will be deemed to take place simultaneously, and
no delivery made at the Closing will be deemed to have been consummated until
all actions to be taken at the Closing have been consummated or otherwise
waived.
          2.4 Closing Obligations. At the Closing:
               (a) Seller will deliver to Buyer:
                    (i) certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock powers) for transfer to Buyer;
                    (ii) a release in substantially the form of
Exhibit 2.4(a)(ii), executed by Seller and the Company (“Seller’s Release”);
                    (iii) an employment agreement between Seller and the Company
with respect to periods after the Closing in substantially the form of
Exhibit 2.4(a)(iii), executed by Seller and the Company ( the “Employment
Agreement”);
                    (iv) confidentiality, non-solicitation and assignment
agreements in the form of Exhibit 2.4(a)(iv), executed by those employees of the
Company designated by Buyer on Annex A hereto and the Company (the “Producer
Agreements”);
                    (v) an escrow agreement between Seller, Buyer and , as the
Escrow Agent, in substantially the form of Exhibit 2.4(a)(v) (the “Escrow
Agreement”); and

7



--------------------------------------------------------------------------------



 



                    (vi) a certificate executed by Seller representing and
warranting to Buyer that each of Seller’s representations and warranties in this
Agreement was accurate as of the date of this Agreement and is accurate as of
the Closing Date as if made on the Closing Date except (A) for any changes
resulting from activities or transactions which may have taken place after the
date hereof and are permitted or contemplated by this Agreement or which have
been entered into or have otherwise occurred in the Ordinary Course of Business
and (B) except to the extent that such representations and warranties are made
as of another specified date and, as to such representations and warranties, the
same shall be true as of such specified date.
               (b) Buyer will deliver to Seller:
                    (i) the Closing Payment;
                    (ii) the Escrow Agreement; and
                    (iii) a certificate executed by Buyer to the effect that
each of Buyer’s representations and warranties in this Agreement was accurate as
of the date of this Agreement and is accurate as of the Closing Date as if made
on the Closing Date except (A) for any changes resulting from activities or
transactions which may have taken place after the date hereof and are permitted
or contemplated by this Agreement or which have been entered into or have
otherwise occurred in the Ordinary Course of Business and (B) except to the
extent that such representations and warranties are made as of another specified
date and, as to such representations and warranties, the same shall be true as
of such specified date.
               (c) In addition to the deliveries of the Seller and the Buyer
described above, on the third (3rd) day prior to the anticipated Closing Date,
Seller shall have the right, but not the obligation, to deliver an updated
version of the Disclosure Letter to the Buyer (the “Revised Disclosure Letter”).
The Buyer shall have the right to object to any matter set forth on the Revised
Disclosure Letter that was not previously set forth on the Disclosure Letter and
shall not be obligated to consummate the Closing pending removal of such item
from the Revised Disclosure Letter. Without modifying any of Seller’s
obligations hereunder, if Buyer so objects, Seller shall have the right to
remove any such offending item from the Revised Disclosure letter in advance of
delivery to the Buyer at Closing.
          2.5 Adjustment Procedure and Amount.
               (a) Within thirty (30) days of the Closing, Seller will prepare
and deliver to Buyer a balance sheet of the Company as of the Closing Date
(“Closing Date Balance Sheet”), including a computation of consolidated
stockholders’ equity as of the Closing Date. The Closing Date Balance Sheet will
be prepared using the accounting methods and principles used in preparation of
the Interim Balance Sheet, except that any (x) accounts receivable of the
Company (other than the Court Receivables and the Included Receivable) on the
Closing Date that have aged, more than ninety (90) days as of the Closing Date
(the “Excluded Receivables”) and (y) Company Vehicles (together with the
Excluded Receivables, the “Excluded Assets”) shall be disregarded and not
counted as assets of the Company and (z) the Vehicle Loans shall be disregarded
and not counted as liabilities of the Company (collectively, the “Balance Sheet

8



--------------------------------------------------------------------------------



 



Adjustments”). If within, thirty (30) days following delivery of the Closing
Date Balance Sheet, Buyer has not given Seller notice of its objection to the
Closing Date Balance Sheet (such notice must contain a statement of the basis of
Buyer’s objection), the Closing Date Balance Sheet will be used in computing the
Adjustment Amount. If Buyer gives such notice of objection, and the items in
dispute cannot be resolved by agreement between Seller and Buyer prior to the
ninetieth (90th) day after the Closing Date Balance Sheet is originally
delivered pursuant hereto, the issues in dispute will be submitted to neutral
certified public accountants, as selected by Seller and Buyer (the
“Accountants”), for resolution. If issues in dispute are submitted to the
Accountants for resolution, (i) the Accountants shall use the accounting methods
and principles used in preparation of the Interim Balance Sheet, except that
Balance Sheet Adjustments shall be made; (ii) each party will furnish to the
Accountants such work papers and other documents and information relating to the
disputed issues as the Accountants may request and are available to that party
or its Subsidiaries (or its independent public accountants), and will be
afforded the opportunity to present to the Accountants any material relating to
the determination and to discuss the determination with the Accountants;
(iii) the determination by the Accountants, as set forth in a notice delivered
to both parties by the Accountants, will be binding and conclusive on the
parties, and the Closing Date Balance Sheet as finally determined by the
Accountant shall be used in computing the Adjustment Amount; and (iv) Buyer and
Seller will each bear 50% of the fees of the Accountants for such determination.
               (b) The “Adjustment Amount” will be equal to the amount, if any,
by which the “Tangible Net Worth” (defined below) of the Company as of the
Closing Date is more or less than zero (the “Measurement Amount”). The “Tangible
Net Worth” of the Company means the difference between the aggregate dollar
amount of the “tangible assets” of the Company set forth on the Closing Date
Balance Sheet (other than the Excluded Assets) and the aggregate dollar amount
of the liabilities set forth on the Closing Date Balance Sheet (not taking into
account any liability associated with any Company Vehicle Loans). The line items
from the Interim Balance Sheet that constitute “tangible assets” are listed on
Exhibit 2.5(b). If the Tangible Net Worth is greater than the Measurement
Amount, the Adjustment Amount will be paid by Buyer to Seller on or before the
tenth (10th) business day after the Closing Date Balance Sheet is finally
completed pursuant to Section 2.5(a) above. If the Tangible Net Worth is less
than the Measurement Amount, the Adjustment Amount will be paid by Seller to
Buyer on or before the tenth (10th) business day after the Closing Balance Sheet
is finally completed pursuant to Section 2.5(a) above. The Adjustment Amount, if
any, will be paid in immediately available funds by wire transfer or cashier’s
check to an account specified in writing by party to receive the payment.
          2.6 Deferred Payment.
               (a) If, and only if, the “EBITDA” of the Company for the
twelve-month period ending December 31, 2006 (the “2006 Deferred Payment
Period”) is equal to or more than $606,000, on March 15, 2007 (the “2006
Deferred Payment Date”), Buyer shall pay to Seller the amount of $112,500 (the
“2006 Deferred Payment Amount”). If, and only if, the “EBITDA” of the Company
for the twelve-month period ending December 31, 2007 (the “2007 Deferred Payment
Period”) is equal to or more than $705,000, on March 15, 2008 (the “2007
Deferred Payment Date”), Buyer shall pay to Seller the amount of $112,500 (the
“2007 Deferred Payment Amount” and together with the 2006 Deferred Payment
Amount, the “Deferred

9



--------------------------------------------------------------------------------



 



Payment Amounts”). Buyer shall deliver any Deferred Payment due hereunder to
Seller or the Escrow Agent in the manner pursuant to the terms of Section 5 of
the Escrow Agreement. Any Deferred Payment to be made to Seller shall be made in
the same manner as the Closing Payment is made, unless Seller provides notice to
Buyer in writing of a change of account, and any Deferred Payment to be
delivered to the Escrow Agent shall be made to the account prescribed in the
Escrow Agreement, unless the Escrow Agent provides notice to Buyer in writing of
a change of account.
               (b) As used herein, “EBITDA” means, with respect to the
applicable twelve-month period, net income, plus income taxes, plus interest
expense, plus depreciation and plus depletion and amortization of the Company
for such twelve-month period. EBITDA shall be determined using the same
accounting methods and principles used in preparation of the income statement of
the Company for the twelve-month period ended December 31, 2004, except that any
accounts or notes receivable of the Company (other than Court Receivables) at
the end of the applicable twelve-month period that have aged more than ninety
(90) days as of the end of the applicable twelve-month period shall be
disregarded and not counted as assets of the Company.
               (c) On each Deferred Payment Date, the Buyer shall cause to be
delivered to the Seller a copy of the Company’s financial statements as of and
for the respective Deferred Payment Period (the “Deferred Payment Financial
Statements”). The Deferred Payment Financial Statements shall be prepared using
the accounting methods and principles used by the Company in preparing the
Interim Balance Sheet but shall not give effect to the Balance Sheet
Adjustments, except as expressly prescribed in paragraph (b) above with respect
to accounts and notes receivable. The cost of preparing the Deferred Payment
Financial Statements shall be borne by the Buyer.
               (d) The parties agree to act fairly and in good faith in their
dealings with each other with respect to the Deferred Payment, including with
respect to changes in operation or additional costs imposed on the Company by
Buyer. The intent of the parties is to determine the Company’s EBITDA for each
Deferred Payment Period in as near as is reasonably practicable to the manner in
which it would be measured if the Company were not acquired by Buyer and instead
continued to operate in the Ordinary Course of Business. It will be rebuttably
presumed that extraordinary expenses will be excluded from the determination of
EBITDA for each Deferred Payment Period, and the types of expenses that will be
rebuttably presumed to be extraordinary, include, but are not limited to, any
extraordinary signing bonuses paid to a prospective employee of the Company, any
extraordinary expenses that are incurred by the Company in connection with the
acquisition of a book of business (however it is effected) and any extraordinary
corporate overhead charged to the Company by its parent or any of its
Affiliates. All disputes with respect to the calculation of the Company’s EBITDA
during any Deferred Payment period that cannot be resolved by agreement between
Seller and Buyer prior to the thirtieth (30th) day after the relevant Deferred
Payment Date will be submitted to neutral certified public accountants, as
selected by Seller and Buyer (the “Deferred Payment Accountants”), for
resolution. If issues in dispute are submitted to the Deferred Payment
Accountants for resolution, (i) the Accountants shall use the accounting methods
and principles used by the Company in preparing the Balance Sheet; (ii) each
party will furnish to the Deferred Payment Accountants such work papers and
other documents and information relating to the

10



--------------------------------------------------------------------------------



 



disputed issues as the Deferred Payment Accountants may request and are
available to that party or its Subsidiaries (or its independent public
accountants), and will be afforded the opportunity to present to the Deferred
Payment Accountants any material relating to the determination and to discuss
the determination with the Deferred Payment Accountants; and (iii) the
determination by the Deferred Payment Accountants, as set forth in a notice
delivered to both parties by the Accountants (the “Deferred Payment
Determination Notice”), will be binding and conclusive on the parties. If the
Determination Notice indicates that the relevant EBITDA target has been
satisfied, Buyer shall pay the applicable Deferred Payment Amount to Seller
within five (5) business days of receipt of the Determination Notice.
               (e) Notwithstanding any provision of this Agreement to the
contrary, in the event that either the Buyer or the Company consummates a Sale
Transaction (i) on or before the 2006 Deferred Payment Date, all of the Deferred
Payment Amounts shall become immediately due and payable to Seller or
(ii) following the 2006 Deferred Payment Date, but on or before the 2007
Deferred Payment Date, then the 2007 Deferred Payment Amount shall become
immediately due and payable to Seller. Notwithstanding any provision of this
Agreement to the contrary, in the event Seller’s employment with the Company is
terminated for any reason, the obligation of the Company to pay each Deferred
Payment shall become payable as follows: (i) if Seller’s employment is
terminated on or before December 31, 2006, the entire Deferred Payment Amount
shall be paid to Seller on March 15, 2007 in the manner prescribed herein; and
(ii) if Seller’s employment is terminated after December 31, 2006 but on or
before December 31, 2007, the 2007 Deferred Payment Amount shall be paid to
Seller on March 15, 2008 in the manner prescribed herein.
     3. Representations and Warranties of Seller. Each of Seller and the
Company, jointly and severally, represents and warrants to Buyer as follows:
          3.1 Organization and Good Standing.
               (a) The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the Commonwealth of Virginia,
with full corporate power and authority to conduct its business as it is now
being conducted, to own or use its properties and assets, and to perform all its
obligations under Applicable Contracts. The Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification except in each case where the failure to qualify or
to be in good standing would not have a material adverse effect on the Company.
The Company has no Subsidiaries.
               (b) Seller has made available to Buyer complete and accurate
copies of the Organizational Documents of the Company, as currently in effect.
          3.2 Authority; No Conflict.
               (a) This Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency,

11



--------------------------------------------------------------------------------



 



moratorium or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally. Upon the execution and delivery by
Seller of the Employment Agreement and the Seller’s Release (collectively, the
“Seller’s Closing Documents”), the Seller’s Closing Documents will constitute
the legal, valid, and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium or similar laws and judicial decisions from time to time in effect
which affect creditors’ rights generally. Seller has all necessary legal right,
power, authority, and capacity to execute and deliver this Agreement and the
Seller’s Closing Documents and to perform his obligations under this Agreement
and the Seller’s Closing Documents.
               (b) Except as set forth in Part 3.2(b) of the Disclosure Letter,
neither the execution and delivery of this Agreement nor the consummation of any
of the Contemplated Transactions by the Company or Seller will (with or without
notice or lapse of time):
                    (i) contravene, conflict with, or result in a violation of
(A) any provision of the Organizational Documents of the Company, or (B) any
resolution adopted by the board of directors or the shareholders of the Company;
                    (ii) contravene, conflict with, or result in a violation of
any Legal Requirement or any Order to which the Company or Seller, or any of the
assets owned or used by the Company, may be subject;
                    (iii) contravene, conflict with, or result in a violation of
any of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental
Authorization that is held by the Company or otherwise give any Governmental
Body the right to challenge the Contemplated Transactions;
                    (iv) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any material Applicable Contract;
                    (v) result in the imposition or creation of any Encumbrance
(other than a Permitted Encumbrance) upon or with respect to any of the assets
owned or used by the Company; or
                    (vi) cause the Company to become subject to or liable for
the payment of any Tax.
               (c) Except as set forth in Part 3.2(c) of the Disclosure Letter,
neither Seller nor the Company is or will be required to give any notice to or
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation of any of the Contemplated Transactions.
          3.3 Capitalization. The authorized equity securities of the Company
consist of 15,000 shares of common stock, par value $1.00 per share, of which
10,000 shares are issued and

12



--------------------------------------------------------------------------------



 



outstanding and constitute the Shares. Seller is and will be on the Closing Date
the record and beneficial owner and holder of the Shares, free and clear of all
Encumbrances, except for Encumbrances for Taxes or other governmental
obligations that are not yet due and payable, and, at the Closing Buyer shall
obtain good and marketable title to the Shares, free and clear of all
Encumbrances, except for Encumbrances for Taxes or other governmental
obligations that are not yet due and payable. No legend or other reference to
any purported Encumbrance appears upon any certificate representing any Shares.
The Shares have been duly authorized and validly issued and are fully paid and
nonassessable. Other than the Shares, there are no securities (as defined in the
Securities Act) of the Company outstanding or issued. Other than this Agreement,
there are no Contracts relating to the issuance, sale, or transfer of any
securities of the Company. None of the outstanding securities of the Company was
issued in violation of the Securities Act or any other Legal Requirement. The
Company does not own, or have any Applicable Contract to acquire, any securities
of any Person or any direct or indirect equity or ownership interest in any
other business.
          3.4 Financial Statements. Attached hereto to Section 3.4 of the
Disclosure Letter are the Seller’s: (a) internally prepared balance sheets of
the Company as of December 31 in each of the years 2001, 2002, 2003 and 2004
(such balance sheet as of December 31, 2004, is the “Balance Sheet”), and the
related internally prepared statements of income for each of the calendar years
then ended and (b) an internally prepared balance sheet of the Company as of
June 30, 2005 (the “Interim Balance Sheet”) and the related internally prepared
statement of income for the partial year then ended, (together with the Interim
Balance Sheet, the “Interim Financial Statements”). All such financial
statements described in the preceding sentence, were prepared from and are
consistent with the books and records of the Company and fairly present in all
material respects the financial condition and the results of operations, changes
in stockholders’ equity, and cash flow of the Company, as applicable, as of the
respective dates of and for the periods referred to in such financial
statements, in the case of the Interim Financial Statements, to normal recurring
year-end adjustments and the absence of notes. Except as otherwise disclosed in
the notes to such financial statements, the financial statements referred to in
this Section 3.4 reflect the consistent application throughout the periods
involved of customary and sound accounting principles Seller reasonably believes
to be used in preparing internal financial statements in the insurance agency
industry by insurance agencies of a size substantially similar to the Company.
No financial statements of any Person other than the Company are required by
GAAP to be included in the financial statements of the Company.
          3.5 Books and Records. The books of account, minute books, share
record books, and other records of the Company, all of which have been made
available to Buyer, are complete and correct in all material respects and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls in a manner that provides
reasonable assurance that: (i) transactions are executed with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of the Company’s financial statements and to maintain accountability for the
assets of the Company, (iii) access to the assets of the Company is permitted
only in accordance with management’s authorization and (iv) the reported
accountability of the assets of the Company is compared with existing assets at
reasonable intervals. The minute books of the Company contain materially
complete minutes or other records of all meetings of shareholders and directors
of the Company. At the Closing, all

13



--------------------------------------------------------------------------------



 



of such books and records will be in the possession of the Company at 4200
Evergreen Lane, Annandale, Virginia.
          3.6 Title to Properties; Encumbrances. The Company does not own any
real property. Part 3.6 of the Disclosure Letter contains a complete and
accurate list of all leasehold or other interests of the Company in real
property. Seller has made available to Buyer copies of the instruments (whether
or not recorded) by which the Company acquired such interests, and copies of all
title insurance policies, opinions, abstracts, and surveys of Seller or the
Company relating to such interests, except for the lease dated February of 1989
between Thomas Patrick Danaher, father of Seller, and the Company which is to be
terminated immediately prior to the Closing, without liability or obligation of
the Company. The Company owns good and marketable title to all of the properties
and assets (whether personal or mixed and whether tangible or intangible) that
it purports to own, including all of the properties and assets reflected in the
Balance Sheet and the Interim Balance Sheet (except for personal property sold
since the date of the Balance Sheet and the Interim Balance Sheet, as the case
may be, in the Ordinary Course of Business), and all of the properties and
assets purchased or otherwise acquired by the Company since the date of the
Balance Sheet (except for personal property acquired and sold since the date of
the Balance Sheet in the Ordinary Course of Business and consistent with past
practice). All material properties and assets reflected in the Balance Sheet and
the Interim Balance Sheet are free and clear of all Encumbrances except for
(a) security interests shown on the Balance Sheet or the Interim Balance Sheet
as securing specified liabilities or obligations, with respect to which no
default (or event that, with notice or lapse of time or both, would constitute a
default) exists, (b) security interests incurred in connection with the purchase
of property or assets after the date of the Interim Balance Sheet (such security
interests being limited to the property or assets so acquired), with respect to
which no default (or event that, with notice or lapse of time or both, would
constitute a default) exists, (c) liens for current taxes not yet due, and
(d) with respect to interests in real property, zoning laws and other land use
restrictions that do not impair the present or anticipated use of the property
subject thereto and (e) liens securing certain leased equipment used by the
Company.
          3.7 Condition and Sufficiency of Assets. All of the equipment and
other tangible assets of the Company, are in good operating condition and repair
(normal wear and tear excepted) and are adequate for the uses to which they are
being put. The equipment and other tangible assets of the Company are sufficient
for the conduct of the Company’s business in substantially the same manner as
presently conducted.
          3.8 Accounts Receivable. There are no promissory notes payable to the
Company. All of the Accounts Receivable which are reflected on the Balance Sheet
represent, and all accounts receivable of the Company which shall have arisen
since the date of the Balance Sheet and prior to Closing will, represent
obligations from sales actually made or services actually performed in the
Ordinary Course of Business. There is no contest, claim or right of setoff
relating to the amount or validity of any such Accounts Receivable. Part 3.8 of
the Disclosure Letter contains a complete and accurate list of all Accounts
Receivable as of the date of the Interim Balance Sheet, which list sets forth
the aging of such Accounts Receivable. Except as set forth on the financial
statements delivered to Buyer pursuant to Section 3.4, as of the date hereof,
the Accounts Receivable and Excluded Receivables in existence on the date hereof
are the only amounts due to the Company as of the date hereof.

14



--------------------------------------------------------------------------------



 



          3.9 Company Appointments; Insurance Licensing; Customer Issues.
               (a) Part 3.9(a) of the Disclosure Letter sets forth (i) all
insurance programs where the Company has placed business through a third-party
broker and (ii) insurance companies (each a “Material Product”) for which the
Company, within the three year period preceding the date hereof has acted as
agent or broker, whether such relationship is active, and whether the Company
acts as agent or broker (“Insurance Relationships”). Except as set forth on
Part 3.9(a) of the Disclosure Letter, no Insurance Relationship through which
the Company placed over $150,000 of premium dollars in the three year period
ending September 27, 2005 (each, a “Designated Provider Agreement”) has been
terminated or has been Threatened to be terminated.
               (b) Part 3.9(b) of the Disclosure Letter sets forth all resident
and nonresident licenses to act as insurance agents, brokers, risk managers or
consultants held by the Company (“Licenses”) and, to the Knowledge of the
Company, its employees, listed by jurisdiction. The Licenses are current and in
full force and effect, and no Governmental Body has Threatened to terminate any
License.
               (c) Part 3.9(c) of the Disclosure Letter sets forth a list and
reasonable description of all claims or Proceedings involving the Company or any
employee or agent of the Company since December 31, 2001 (i) relating to
insurance coverage under any policy of insurance, (ii) liability for payments
under any bond or (iii) brought or Threatened by a customer or former customer
of the Company with respect to a product or service provided by the Company
during such period.
          3.10 No Undisclosed Liabilities. Except as set forth in Part 3.10 of
the Disclosure Letter, the Company has no material liabilities or obligations of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise) except for liabilities or obligations reflected or reserved
against in the Interim Balance Sheet, current liabilities incurred in the
Ordinary Course of Business since the date thereof and executory Contract
liabilities incurred pursuant to the terms of Contracts entered into by the
Company in the Ordinary Course of Business and due other than as a result of any
breach or violation of the terms of any such Contract.
          3.11 Taxes.
               (a) The Company has filed all Tax Returns that are or were
required to be filed by or with respect to it pursuant to applicable Legal
Requirements. Seller has delivered to Buyer copies of, and Part 3.11 of the
Disclosure Letter contains a complete and accurate list of, all such Tax Returns
relating to income or franchise Taxes filed with respect to periods beginning
after December 31, 2000. The Company has paid all Taxes that have or may have
become due pursuant to those Tax Returns or otherwise for all periods up to and
including the Closing Date, or pursuant to any assessment received by Seller or
the Company except in respect of such Taxes as are listed in Part 3.11 of the
Disclosure Letter and are being contested in good faith and as to which adequate
reserves to cover all potential liabilities have been provided in the Interim
Balance Sheet.

15



--------------------------------------------------------------------------------



 



               (b) Except as set forth on Part 3.11 of the Disclosure Letter,
since January 1, 1998, none of the Company’s Tax Returns have been, or are
presently, subject to audits by any Governmental Body. Neither Seller nor the
Company has given or been requested to give waivers or extensions (or is or
would be subject to a waiver or extension given by any other Person) of any
statute of limitations relating to the payment of Taxes of the Company or for
which the Company may be liable.
               (c) There exists no proposed tax assessment against the Company
except as disclosed in the Interim Balance Sheet. No consent to the application
of Section 341(f)(2) of the IRC has been filed with respect to any property or
assets held, acquired, or to be acquired by the Company. All Taxes that the
Company is or was required by Legal Requirements to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person, except for unintentional,
incidental and immaterial errors in the calculation, withholding or collection
of such Taxes of a type and nature made or incurred in a manner consistent with
operation of the Company in accordance with prudent business practices.
               (d) All Tax Returns filed by or on behalf of the Company are
true, correct, and complete. There is no tax sharing agreement that will require
any payment by the Company after the date of this Agreement.
               (e) All of the federal and state income Tax Returns of the
Company were prepared from and are consistent with the books and records of the
Company.
          3.12 No Material Adverse Change. Since the date of the Interim Balance
Sheet, there has not been any material adverse change in the business,
operations, properties, prospects, assets, or condition of the Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change, and, except for entering into this Agreement, the Company has
not, except as set forth on Part 3.12 of the Disclosure Letter:
               (a) had any change in its condition (financial or otherwise),
operations, business, properties, assets, or liabilities, other than changes in
the Ordinary Course of Business;
               (b) suffered any damage, destruction or loss of physical property
(whether or not covered by insurance) materially or adversely affecting its
condition (financial or otherwise) or operations;
               (c) issued, sold or otherwise disposed of, or agreed to issue,
sell or otherwise dispose of, any Shares or any other security of the Company
and has not granted or agreed to grant any option, warrant or other right to
subscribe for or to purchase any Shares or any other security of the Company;
               (d) changed its authorized or issued Shares; granted any stock
option or right to purchase shares of the Company; issued any security
convertible into such shares; granted any registration rights; purchase,
redemption, retirement or other acquisition by the Company of any such shares;

16



--------------------------------------------------------------------------------



 



               (e) amended the Organizational Documents of the Company;
               (f) incurred or agreed to incur any indebtedness for borrowed
money;
               (g) paid or obligated itself to pay in excess of $15,000 in the
aggregate for any fixed assets;
               (h) suffered any substantial loss or waived any substantial
right;
               (i) sold, transferred or otherwise disposed of, or agreed to
sell, transfer or otherwise dispose of, any assets having a fair market value at
the time of sale, transfer or disposition of $10,000 or more in the aggregate,
or canceled, or agreed to cancel, any debts or claims, other than in the
Ordinary Course of Business;
               (j) mortgaged, pledged or subjected to any Encumbrance (other
than a Permitted Encumbrance), or agreed to mortgage, pledge or subject to any
Encumbrance, any of its properties or assets;
               (k) declared, set aside or paid any dividend or made any
distribution (whether in cash, property or stock) with respect to any of the
Shares or redeemed, purchased or otherwise acquired, or agreed to redeem,
purchase or otherwise acquire, any of the Shares;
               (l) increased, or agreed to increase, the compensation or bonuses
or special compensation of any kind, including, but not limited to severance
compensation, of any of its officers, employees or agents over the rate being
paid to them on December 31, 2004, other than normal merit and/or cost-of-living
increases pursuant to customary arrangements consistently followed, or adopted
or increased any benefit under any insurance, pension or other employee benefit
plan, payment or arrangement made to, for or with any such officer, employee or
agent other than in the Ordinary Course of Business;
               (m) (i) lost any customer that accounted for $50,000 or more of
premiums in the twelve months immediately preceding the loss of such customer or
(ii) had any Material Product canceled or knows of any Threatened cancellation
of any Material Product or (iii) terminated or had terminated or amended in any
material fashion any material Insurance Relationship;
               (n) made or permitted any material amendment or termination of
any material Applicable Contract, including but not limited to any Designated
Provider Agreement, to which it is a party;
               (o) except as set forth on Part 3.12(o) of the Disclosure Letter,
had any resignation or termination of employment of any of its key officers or
key employees or knows of any impending or Threatened resignation or
resignations or termination or terminations of employment that has had or would
reasonably be expected to have a material adverse effect on its operations or
business;
               (p) made any change in its accounting methods or practices with
respect to its condition, operations, business, properties, assets, liabilities
or practices;

17



--------------------------------------------------------------------------------



 



               (q) made any charitable contribution or pledge in excess of
$5,000 in the aggregate;
               (r) made any political contribution or pledge;
               (s) entered into any transaction not in the Ordinary Course of
Business;
               (t) been Threatened with any Proceeding or received any notice of
or become aware of any fact or facts that would reasonably be expected to lead
to any Proceeding; or
               (u) agreed, whether orally or in writing, to do any of the
foregoing.
          3.13 Employee Benefits.
               (a) The Disclosure Letter lists each employee benefit plan
subject to ERISA, maintained by the Company or to which it contributes, whether
directly or indirectly by payments to a professional employer organization which
provides benefits to leased employees, (each, a “Plan” and collectively, the
“Plans”).
                    (i) Legal Compliance. Each Plan (and each related trust,
insurance contract, or fund) complies in form and in operation in all material
respects with the applicable requirements of ERISA, the Code and other
applicable laws. . Each such Plan which is intended to be qualified under
Section 401(a) of the Code (including Section 4975(e)(7) of the Code if the Plan
is an employee stock ownership plan) or to provide favorable tax treatment to
employees or directors or any funding vehicle under Section 104, 105, 106, 125,
or 129, 501(a) or 501(c)(9) of the Code meets the requirements of the Code, and
if intended to be a “qualified plan” under Section 401(a) of the Code, has
received a favorable determination letter from the Internal Revenue Service.
                    (ii) Reporting Compliance. Except as set forth in Part 3.13
of the Disclosure Letter, all required reports and descriptions have been filed
or distributed appropriately with respect to each Plan.
                    (iii) Payment Compliance. All contributions required to be
made under each Plan for all periods through and including the Closing Date, or
adequate accruals therefor have been or shall be provided therefor by the
Closing Date.
                    (iv) Plan Documentation. Seller has obtained, and has
delivered to Buyer correct and complete copies of, the plan documents and
summary plan descriptions, the insurance certificates, the most recent
determination letter received from the IRS, the most recent Form 5500 Annual
Report, and all related trust agreements, insurance contracts, and other funding
agreements which implement each Plan.
                    (v) No Prohibited Transactions or Fiduciary Breaches.
Neither any Plan, nor any trust created thereunder, nor any trustee or
administrator thereof, has engaged in a transaction which might subject any of
the Plans, any such trust, or any trustee or

18



--------------------------------------------------------------------------------



 



administrator thereof, or any party dealing with any Plan or any such trust, to
the tax or penalty on prohibited transactions imposed by Section 4975 of the
Code, to any liability due to a failure to comply with fiduciary responsibility
duties imposed by Title I, Part 4 of ERISA or to a penalty or other liability
imposed by Title I, Part 5 of ERISA.
                    (vi) No Multi-employer or Defined Benefit Plans. The Company
has never contributed, nor has ever been required to contribute to any
multi-employer plan or defined benefit plan, nor does the Company have any
material liability under any multi-employer plan or defined benefit plan.
          3.14 Compliance with Legal Requirements; Governmental Authorizations.
               (a) Except as set forth in Part 3.14(a) of the Disclosure Letter:
                    (i) The Company is, and at all times since December 31, 2003
has been, in compliance with each material Legal Requirement that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets, including but not limited to, compliance with all
Licenses;
                    (ii) the Company has not received, at any time since
December 31, 2002 any notice or other written communication from any
Governmental Body or any other Person regarding any violation of, or failure to
comply with, any Legal Requirement.
               (b) Part 3.14(b) of the Disclosure Letter contains a complete and
accurate list of each material Governmental Authorization, including, but not
limited to the Licenses, that is held by the Company or that otherwise relates
to the business of, or to any of the assets owned or used by, the Company. Each
Governmental Authorization listed or required to be listed in Part 3.14(b) of
the Disclosure Letter is valid and in full force and effect. Except as set forth
in Part 3.14(b) of the Disclosure Letter:
                    (i) the Company is, and at all times since December 31, 2003
has been, in compliance in all material respects with the terms and requirements
of each Governmental Authorization identified or required to be identified in
Part 3.14(b) of the Disclosure Letter;
                    (ii) no event has occurred or circumstance exists that (with
or without notice or lapse of time) (A) constitutes or results directly or
indirectly in a violation of or a failure to comply with any term or requirement
of any Governmental Authorization listed or required to be listed in
Part 3.14(b) of the Disclosure Letter or (B) results directly or indirectly in
the revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Authorization listed or required to be listed
in Part 3.14(b) of the Disclosure Letter;
                    (iii) the Company has not received, at any time since
December 31, 2002, any notice or other written communication from any
Governmental Body or any other Person regarding (A) any violation of or failure
to comply with any term or requirement of any Governmental Authorization, or
(B) any revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

19



--------------------------------------------------------------------------------



 



                    (iv) all applications required to have been filed for the
renewal of the Governmental Authorizations listed or required to be listed in
Part 3.14(b) of the Disclosure Letter and for renewal of the Licenses have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies
     The Governmental Authorizations listed in Part 3.14(b) of the Disclosure
Letter collectively constitute all of the material Governmental Authorizations
necessary to permit the Company to lawfully conduct and operate its business in
the manner currently conducted and operate such business and to permit the
Company to own and use its assets in the manner in which its currently owns and
uses such assets.
          3.15 Legal Proceedings; Orders.
               (a) Except as set forth in Part 3.15(a) of the Disclosure Letter,
there is no pending Proceeding:
                    (i) that has been commenced by or against the Company or
that otherwise relates to or may affect the business of, or any of the assets
owned or used by, the Company; or
                    (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions.
     To the Knowledge of Seller and the Company, (1) no such Proceeding has been
Threatened, and (2) no event has occurred or circumstance exists that may give
rise to or serve as a reasonable basis for the commencement of any such
Proceeding. Seller has delivered to Buyer copies of all pleadings and
correspondence, relating to each Proceeding listed in Part 3.15(a) of the
Disclosure Letter. The Proceedings listed in Part 3.15(a) of the Disclosure
Letter have not had and could not be reasonably expected to have a material
adverse effect on the business, operations, assets, condition, or prospects of
the Company.
               (b) Except as set forth in Part 3.15(b) of the Disclosure Letter:
                    (i) there is no Order to which the Company, or any of the
assets owned or used by the Company, is subject;
                    (ii) Seller is not subject to any Order that relates to the
business of, or any of the assets owned or used by, the Company; and
                    (iii) to the Knowledge of Seller and the Company, no
officer, director, agent, or employee of the Company is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of the
Company.
               (c) Except as set forth in Part 3.15(c) of the Disclosure Letter:

20



--------------------------------------------------------------------------------



 



                    (i) the Company is, and at all times since December 31, 2002
has been, in compliance with all of the terms and requirements of each Order to
which it, or any of the assets owned or used by it, is or has been subject;
                    (ii) no event has occurred or circumstance exists that may
constitute or result in (with or without notice or lapse of time) a violation of
or failure to materially comply with any term or requirement of any Order to
which the Company, or any of the assets owned or used by the Company, is
subject;
                    (iii) the Company has not received, at any time since
December 31, 2003, any notice or other written communication from any
Governmental Body or any other Person regarding any violation of, or failure to
comply with, any term or requirement of any Order to which the Company, or any
of the assets owned or used by the Company, is or has been subject; and
                    (iv) the Company has not been subject to or otherwise
participated in any Proceeding since December 31, 2002.
          3.16 Reserved.
          3.17 Contracts; No Defaults.
               (a) Part 3.17(a) of the Disclosure Letter contains a complete and
accurate list of:
                    (i) each Applicable Contract that involves performance of
services or delivery of goods or materials by the Company of an amount or value
in excess of $5,000;
                    (ii) each Applicable Contract that involves performance of
services or delivery of goods or materials to the Company of an amount or value
in excess of $5,000;
                    (iii) each Applicable Contract that was not entered into in
the Ordinary Course of Business;
                    (iv) each lease, rental or occupancy agreement, license,
installment and conditional sale agreement, and other Applicable Contract
affecting the ownership of, leasing of, title to, use of, or any leasehold or
other interest in, any real or personal property of the Company (except personal
property leases and installment and conditional sales agreements having a value
per item or aggregate payments of less than $2,500);
                    (v) each licensing agreement or other Applicable Contract
with respect to patents, trademarks, copyrights, or other intellectual property
of the Company, including agreements with current or former employees,
consultants, or contractors regarding the appropriation or the non-disclosure of
any of the Intellectual Property of the Company;

21



--------------------------------------------------------------------------------



 



                    (vi) each joint venture, partnership, and other Applicable
Contract (however named) involving a sharing of profits, losses, costs, or
liabilities by the Company with any other Person;
                    (vii) each Applicable Contract containing covenants that in
any way purport to restrict the business activity of the Company or any
Affiliate of the Company or limit the freedom of the Company or any Affiliate of
the Company to engage in any business or compete with any Person;
                    (viii) each Applicable Contract providing for payments to or
by any Person based on sales, purchases, or profits, other than direct payments
for goods;
                    (ix) each power of attorney relating to the Company that is
currently effective and outstanding;
                    (x) each Applicable Contract for capital expenditures in
excess of $15,000;
                    (xi) each written warranty, guaranty and other similar
undertaking with respect to performance by the Company under any Applicable
Contract not otherwise disclosed on Part 3.17(a) of the Disclosure Letter made
or provided by the Company other than in the Ordinary Course of Business;
                    (xii) each Designated Provider Agreement (and Seller has
delivered to Buyer copies of the ten (10) Designated Provider Agreements
pursuant to which the Company has generated the greatest amount of premium
revenue during the twelve (12) month period ended August 31, 2005 (the “Top Ten
Designated Provider Agreements”) that are correct and complete in all material
respects); and
                    (xiii) each material amendment, supplement, and modification
in respect of any of the foregoing.
               (b) Except as set forth in Part 3.17(b) of the Disclosure Letter:
                    (i) Seller (and no Related Person of Seller) does not have
and may not acquire any rights under, nor does Seller have or may become subject
to any obligation or liability under, any Contract that relates to the business
of, or any of the assets owned or used by, the Company; and
                    (ii) to the Knowledge of Seller and the Company, no officer,
director, agent, employee, consultant, or contractor of the Company is bound by
any Contract that purports to limit the ability of such officer, director,
agent, employee, consultant, or contractor to (A) engage in or continue any
conduct, activity, or practice relating to the business of the Company, or
(B) assign to the Company or to any other Person any rights to any invention,
improvement, or discovery.
               (c) Except as set forth in Part 3.17(c) of the Disclosure Letter,
each Contract identified or required to be identified in Part 3.17(a) of the
Disclosure Letter is in full

22



--------------------------------------------------------------------------------



 



force and effect and is valid and enforceable in accordance with its terms with
respect to Seller and the Company, except as such enforcement may be limited by
general equitable principles or by applicable bankruptcy, insolvency, moratorium
or similar laws and judicial decisions from time to time in effect which affect
creditors’ rights generally, and, to the Knowledge of Seller, all such Contracts
are valid and enforceable in accordance with their terms against all other
parties thereto.
               (d) Except as set forth in Part 3.17(d) of the Disclosure Letter:
                    (i) the Company is, in material compliance with the terms
and requirements of each Applicable Contract under which the Company has any
obligation or liability or by which the Company or any of the assets owned or
used by the Company is bound;
                    (ii) to the Knowledge of Seller, each other Person that has
any obligation or liability under any Applicable Contract under which the
Company has any rights is in material compliance with the applicable terms and
requirements of such Contract; and
                    (iii) no event has occurred or circumstance exists that
(with or without notice or lapse of time) contravenes, conflicts with, or
violates or breaches, or gives the Company or other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Applicable Contract.
          3.18 Insurance. Seller has delivered to Buyer:
               (a) a true and complete list of each policy of insurance to which
the Company is a party or under which the Company, or any director of the
Company in his or her capacity as such, is covered, including the name of the
insurance provider, the policy number, type of insurance coverages and amounts
of such coverages; and
               (b) true and complete copies of all pending applications for
policies of insurance.
               (c) Part 3.18(b) of the Disclosure Letter describes any
self-insurance arrangement by or affecting the Company, including any reserves
established thereunder.
               (d) Except as otherwise set forth on Part 3.18(c) of the
Disclosure Letter, for the current policy year and each of the four preceding
policy years there have been no claims of any nature or kind under any insurance
policy to which the Company is a party or which otherwise provides insurance
coverage to the Company or any of its officers or directors or other
Representatives.
               (e) Except as set forth on Part 3.18(d) of the Disclosure Letter:
                    (i) all insurance policies to which the Company is a party
or that provide coverage to the Seller or the Company and to the Knowledge of
Seller, all policies to which the Company is not a party and which provide
coverage to any director or officer of

23



--------------------------------------------------------------------------------



 



the Company (other than Seller) in his or her capacity as such are valid,
binding, enforceable and in full force and effect, will continue to be valid,
binding, enforceable and in full force and effect without any material amendment
immediately following the Closing.
                    (ii) the insurance policies to which the Company is a party
are sufficient for compliance with all applicable Legal Requirements and
Applicable Contracts.
                    (iii) neither Seller nor the Company has received (A) any
refusal of coverage or any notice that a defense will be afforded with
reservation of rights with respect to any pending Proceedings or (B) any written
notice of cancellation with respect to any insurance policy or written notice
that any insurance policy will not be renewed on substantially the same terms as
presently in effect.
                    (iv) The Company has paid all premiums when due, and is not
in breach of its obligations, under any insurance policy to which the Company is
a party or that the Company is otherwise required to pay pursuant to any
Applicable Contract.
                    (v) The Company has given notice to the insurer of all
currently pending claims that may be insured thereby.
          3.19 Reserved.
          3.20 Employees.
               (a) Part 3.20 of the Disclosure Letter contains a complete and
materially accurate list of the following information for each employee (which
term for purposes hereof is intended to include any leased employee provided
pursuant to an agreement with a professional employer organization, whether or
not a common law employee of the Company) or director of the Company, including
each employee on leave of absence or layoff status: name; job title; current
compensation paid or payable and any change in compensation since December 31,
2004; vacation and sick leave accrued; date of hire; and service credited for
purposes of vesting and eligibility to participate under any of the Company’s
pension, retirement, profit-sharing, thrift-savings, deferred compensation,
stock bonus, stock option, cash bonus, employee stock ownership (including
investment credit or payroll stock ownership), severance pay, retention pay,
change in control pay, insurance, medical, welfare, or vacation plan or under
any other employee benefit plan, program or arrangement.
               (b) Seller is not, and to the Knowledge of the Seller, no other
employee or director of the Company is, a party to, or is otherwise bound by,
any agreement or arrangement, including any confidentiality, noncompetition, or
proprietary rights agreement, between such employee or director and any other
Person that in any way adversely affects (i) the performance of his duties as an
employee or director of the Company, or (ii) the ability of the Company to
conduct its business through any such employee or director. To Seller’s
Knowledge, no director, officer or other key employee of the Company intends to
terminate his employment with the Company.
               (c) Part 3.20 of the Disclosure Letter also contains (i) a
complete and accurate list of the following information for each retired
employee or director of the Company,

24



--------------------------------------------------------------------------------



 



or their dependents, receiving benefits or scheduled to receive benefits in the
future: name, pension benefit, pension option election, retiree medical
insurance coverage, retiree life insurance coverage and other benefits, (ii) a
complete and accurate list of any compensatory plan, program or arrangement
(other than a Plan) maintained for or with respect to an employee or director of
the Company, (iii) a summary of any compensatory plan, program or arrangement
(whether or not a Plan) providing post-retirement or post-termination benefits
other than COBRA rights or retirement benefits through a plan qualified under
Section 401(a) of the Code, and (iv) a summary of any compensation plan, program
or arrangement which will trigger any liability for payment or benefits as a
result of entering into this Agreement or the consummation of the Closing.
          3.21 Labor Relations; Compliance. Since December 31, 2002, the Company
has not been and is not a party to any collective bargaining or other Contract
to or with any labor union or other employee representative of a group of
employees. Since December 31, 2002, there has not been, there is not presently
pending or existing, and to Seller’s Knowledge there is not Threatened, (a) any
strike, slowdown, picketing, work stoppage, or employee grievance process, (b)
any Proceeding against or affecting the Company relating to the alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting any of the Company or its premises, or
(c) any application for certification of a collective bargaining agent. There is
no lockout of any employees by the Company, and no such action is contemplated
by the Company. Except as set forth on Section 3.21 of the Disclosure Letter,
the Company has complied in all material respects with all Legal Requirements
applicable to the Company relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and health
and plant closing. The Company is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
          3.22 Intellectual Property; Trade Secrets.
               (a) Schedule 3.22(a) sets forth a complete list of all of the
material Intellectual Property the Company owns or has the right to use, except
for mass-produced, shrink wrap computer software products licensed by third
parties at a cost to the Company of less than $2,500 (the “Company Intellectual
Property”). Neither Seller nor the Company has Knowledge or has received written
notice that it is infringing upon the intellectual property rights of any third
party with respect to the Company’s use of the Company Intellectual Property or
has Knowledge or has received written notice that any third party is infringing
upon the rights of the Company in the Company Intellectual Property. There are
no claims pending against the Company alleging that the Company’s use of the
Company Intellectual Property infringes on the intellectual property rights of
any third party and, to the Knowledge of Seller no such claim is Threatened.

25



--------------------------------------------------------------------------------



 



               (b) Seller and the Company have taken reasonable precautions to
protect the secrecy, confidentiality and value of the Trade Secrets. The Company
owns or has the unrestricted right to use all of the Trade Secrets.
          3.23 Certain Payments. Except as set forth on Part 3.23 of the
Disclosure Letter, since December 31, 2003, neither the Company, any director,
officer nor to Seller’s Knowledge agent, or employee of the Company, or any
other Person associated with or acting for or on behalf of the Company, has
directly or indirectly (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property, or services (i) to obtain
favorable treatment in securing business, (ii) to pay for favorable treatment
for business secured, (iii) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any Affiliate
of the Company or (iv) in violation of any Legal Requirement or (b) established
or maintained any fund or asset that has not been recorded in the books and
records of the Company.
          3.24 Relationships with Related Persons. Except as set forth on
Part 3.24 of the Disclosure Letter, neither Seller nor any Related Person of
Seller or of the Company has, or since January 1, 2003 has had, any interest in
any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Company’s businesses. Neither Seller
nor any Related Person of Seller or of the Company is, or since the first day of
the next to last completed fiscal year of the Company has owned (of record or as
a beneficial owner) an securities or any other financial or profit interest in,
a Person that has (i) had business dealings or a financial interest in any
transaction with the Company or (ii) engaged in competition with the Company
with respect to any line of the products or services of the Company in any
market presently served by the Company, except for ownership of equity
securities representing two percent (2%) or less of the outstanding equity
securities of any Person, the equity securities of which are publicly held or
traded. Except as set forth in Part 3.25 of the Disclosure Letter, no Related
Person of Seller or of the Company (other than Seller) has received
compensation, payments or perquisites of any nature or kind or is a party to any
Contract with, or has any claim or right against the Company (collectively, the
“Related Persons Agreements”).
          3.25 Disclosure. No representation or warranty of Seller in this
Agreement, the Disclosure Letter or in any agreement or certificate required
pursuant to this Agreement to be delivered by Seller or the Company in
connection with the Closing omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.
          3.26 Bank Accounts; Powers of Attorney. Part 3.26 of the Disclosure
Letter sets forth (i) the name of each bank or other financial institution in
which the Company has an account or safe deposit box and the names of all
persons authorized to draw thereon or to have access thereto, and (ii) the names
of all persons, if any, holding powers of attorney from the Company and a
summary statement of the terms thereof.
          3.27 Certain Disclosures. Part 3.27 of the Disclosure Letter contains:

26



--------------------------------------------------------------------------------



 



               (a) a list of those Persons that were the twenty-five
(25) largest customers of the Company in terms of dollar amount of sales during
the Company’s fiscal year ended December 31, 2004, and during the period from
January 1, 2005 through June 30, 2005, together with a statement for each such
customer during each such period of the dollar amount of such sales;
               (b) a list of those Insurance Relationships that were the ten
(10) largest providers of policies or other products sold by the Company in
terms of dollar amount of revenue to the Company during the Company’s fiscal
year ended December 31, 2004, and during the period from January 1, 2005 through
July 31, 2005, together with a statement for each such Insurance Relationship
for each such period of the dollar amount of such revenue; and
               (c) a list of all of the outstanding binders for policies or
other products to be issued by or through the Company on the date hereof.
          3.28 Brokers or Finders. Seller and his agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement or the Contemplated Transactions.
     4. Representations And Warranties Of Buyer. Buyer represents and warrants
to Seller as follows:
          4.1 Organization and Good Standing. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Virginia.
          4.2 Authority; No Conflict.
               (a) This Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency, moratorium or similar laws and judicial
decisions from time to time in effect which affect creditors’ rights generally.
Upon the execution and delivery by the Company of the Employment Agreement
(collectively, the “Buyer’s Closing Documents”), the Buyer’s Closing Documents
will constitute the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally. Buyer has the
corporate right, power, and authority to execute and deliver this Agreement and
the Buyer’s Closing Documents and to perform its obligations under this
Agreement and the Buyer’s Closing Documents. The execution and delivery by the
Buyer of this Agreement and the Buyer’s Closing Documents and the performance by
the Buyer of its covenants and agreements hereunder and thereunder and the
consummation by the Buyer of the Contemplated Transactions have been duly
authorized by all necessary corporate action.
               (b) Except as set forth in Schedule 4.2, neither the execution
and delivery of this Agreement by Buyer nor the consummation or performance of
any of the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:

27



--------------------------------------------------------------------------------



 



                    (i) any provision of Buyer’s Organizational Documents;
                    (ii) any resolution adopted by the board of directors or the
shareholders of Buyer;
                    (iii) any Legal Requirement or Order to which Buyer may be
subject; or
                    (iv) any Contract to which Buyer is a party or by which
Buyer may be bound.
     Except as set forth in Schedule 4.2, Buyer is not and will not be required
to obtain any Consent from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.
          4.3 Investment Intent. The Buyer is:
               (a) acquiring the Shares for its own account for investment
purposes only and not with a view to their distribution within the meaning of
Section 2(11) of the Securities Act;
               (b) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Shares contemplated hereby, and is able to indefinitely bear the economic
risk of such investment;
               (c) has had the opportunity to meet with certain of the Company’s
officers and representatives to discuss the Company’s business; and
               (d) understands that the Shares have not been registered under
the Securities Act and cannot be sold unless subsequently registered under the
Securities Act or pursuant to an exemption therefrom.
          4.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding has been
Threatened.
          4.5 Brokers or Finders. Except for the obligations of Buyer to
MarshBerry, which obligations are the sole and exclusive responsibility of
Buyer, Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement.
     5. Covenants of Seller Prior To Closing Date.
          5.1 Access and Investigation. Between the date of this Agreement and
the Closing Date, each of Seller, the Company and the Representatives of either
of them will, (a) afford Buyer and its Representatives full and free access to
the Company’s personnel, properties (including environmental testing),
contracts, books and records, and other documents and data

28



--------------------------------------------------------------------------------



 



during reasonable and customary business hours, (b) furnish Buyer and its
Representatives with copies of all such contracts, books and records, and other
existing documents and data as Buyer may reasonably request, and (c) furnish
Buyer and its Representatives with such additional financial, operating, and
other data and information as Buyer may reasonably request. In addition, between
the date of this Agreement and the Closing Date, Seller and the Company shall
permit Buyer to discuss post-Closing arrangements with insurance providers who
are party to the Designated Provider Agreements and to request assurances from
such providers relating to the period after the Closing; provided however, that
the Seller shall be present for all such discussions.
          5.2 Operation of the Business of the Company. Between the date of this
Agreement and the Closing Date, each of Seller and the Company will:
               (a) conduct the business of the Company only in the Ordinary
Course of Business in a good and diligent manner;
               (b) use his and its reasonable best efforts to preserve intact
the current business organization of the Company, keep available the services of
the current officers, employees, and agents of the Company, and maintain the
relations and good will with suppliers (including, but not limited to all
Insurance Relationships), customers, landlords, creditors, employees, agents,
and others having business relationships with the Company;
               (c) confer with Buyer concerning operational matters of a
material nature; and
               (d) otherwise report periodically to Buyer concerning the status
of the business, operations and finances of the Company.
          5.3 Negative Covenant. Except as otherwise expressly required pursuant
to this Agreement, between the date of this Agreement and the Closing Date,
neither Seller nor the Company will permit the Company to, without the prior
consent of Buyer, take any affirmative action, or fail to take any reasonable
action within their or its control, as a result of which any of the changes or
events listed in Section 3.12 occurs or is reasonably likely to occur.
          5.4 Required Approvals. As promptly as practicable after the date of
this Agreement, Seller and the Company, and each Related Person of Seller or the
Company, will make all filings required by Legal Requirements to be made by any
of them in order to consummate the Contemplated Transactions and will make
reasonable best efforts to obtain all consents identified on Parts 3.2(b) and
3.2(c) of the Disclosure Letter. Between the date of this Agreement and the
Closing Date, Seller and the Company will, and each of them will use its or his
reasonable best efforts to cause each Related Person of Seller or the Company,
to, (a) cooperate with Buyer with respect to all filings that Buyer elects to
make or is required by Legal Requirements to make in connection with the
Contemplated Transactions, including, but not limited to notice filings made
with the Federal Reserve and/or the Virginia State Corporation Commission, and
(b) cooperate with Buyer in obtaining all consents identified in Schedule 4.2.
          5.5 Notification. Between the date of this Agreement and the Closing
Date, Seller will promptly notify Buyer in writing if Seller or the Company
becomes aware of any fact or condition that causes or constitutes a breach of
any of Seller’s representations and warranties as of

29



--------------------------------------------------------------------------------



 



the date of this Agreement, or if the Seller or the Company becomes aware of the
occurrence after the date of this Agreement of any fact or condition that would
(except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, Seller will promptly notify Buyer of the
occurrence of any breach of any covenant of Seller in this Section 5 or of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.
          5.6 Payment of Indebtedness By Related Persons. Seller will cause all
indebtedness set forth on the Interim Balance Sheet that is owed to the Company
by Seller or any Related Person of Seller to be paid in full prior to Closing.
          5.7 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Section 9, none of Seller, the Company or the
Representatives of either of them will directly or indirectly engage in any
discussions or negotiate with any party regarding (i) any business combination
of the Company, whether by way of merger, consolidation, share exchange or other
transaction, (ii) any offering of any securities of the Company or (iii) any
sale of any of the shares or any material assets of the Company other than the
transfer of the Company Vehicles to the Seller (collectively, the “Prohibited
Actions”). Seller will immediately notify Buyer if any of Seller or his
Representatives or the Company or its Representatives receive any communication
in respect of any of the Prohibited Actions.
          5.8 Reasonable Best Efforts. Between the date of this Agreement and
the Closing Date, each of Seller and the Company will use his and its reasonable
best efforts to cause the conditions in Sections 7 and 8 to be satisfied.
     6. Covenants Of Buyer Prior To Closing Date.
          6.1 Approvals of Governmental Bodies. As promptly as practicable after
the date of this Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions. Between the date of this Agreement
and the Closing Date, Buyer will, and will cause each such Related Person to,
(i) cooperate with Seller with respect to all filings that Seller is required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Seller in obtaining all consents identified in Part 3.2 of
the Disclosure Letter; provided that this Agreement will not require Buyer to
dispose of or make any change in any portion of its business or to incur any
other burden to obtain a Governmental Authorization.
          6.2 Reasonable Best Efforts. Except as set forth in the proviso to
Section 6.1, between the date of this Agreement and the Closing Date, Buyer will
use its reasonable best efforts to cause the conditions in Sections 7 and 8 to
be satisfied.
     7. Conditions Precedent to Buyer’s Obligation To Close. Buyer’s obligation
to purchase the Shares and to take the other actions required to be taken by
Buyer to consummate the Contemplated Transactions are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

30



--------------------------------------------------------------------------------



 



          7.1 Accuracy of Representations.
               (a) Each of Seller’s and the Company’s representations and
warranties in this Agreement must have been accurate in all material respects as
of the date of this Agreement, and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date except (A) for any changes
resulting from activities or transactions which may have taken place after the
date hereof and are permitted or contemplated by this Agreement or which have
been entered into or have otherwise occurred in the Ordinary Course of Business
and (B) except to the extent that such representations and warranties are made
as of another specified date and, as to such representations and warranties, the
same shall be true as of such specified date.
               (b) Each of Seller’s and the Company’s representations and
warranties in Section 3.3 must have been accurate in all respects as of the date
of this Agreement, and must be accurate in all respects as of the Closing Date
as if made on the Closing Date, without giving effect to any supplement to the
Disclosure Letter.
          7.2 Seller’s Performance.
               (a) All of the covenants and obligations that either of Seller or
the Company is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing (considered collectively), and each of these
covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects.
               (b) Each document required to be delivered pursuant to
Section 2.4 must have been delivered, and each of the other covenants and
obligations in Sections 5.4 and 5.8 must have been performed and complied with
in all material respects.
          7.3 Consents. Each of the Consents identified in Part 3.2 of the
Disclosure Letter and each of the Consents listed on Schedule 4.2 must have been
obtained and must be in full force and effect.
          7.4 Additional Documents. Each of the following documents must have
been delivered to Buyer:
               (a) an opinion of Hogan & Hartson L.L.P. dated the Closing Date,
in the form of Exhibit 7.4(a);
               (b) evidence of termination of the lease that is in effect as of
the date hereof with respect to the Company’s office condominium located at
Suite 322, 4200 Evergreen Lane, Annandale, Virginia (the “Main Office”) on terms
reasonably satisfactory to Buyer;
               (c) a lease for a term of three (3) years between a limited
liability company to be formed and the Company in substantially the form of
Exhibit 7.4(c) with respect to the Main Office;
               (d) written evidence reasonably satisfactory to Buyer of the
satisfaction and discharge in full of any and all liability and potential
liability of the Company in

31



--------------------------------------------------------------------------------



 



connection with the matter disclosed in Part 3.11(a), Item 1 and Part 3.11(b),
Item 1 of the Disclosure Letter; and
               (e) such other documents as Buyer may reasonably request for the
purpose of (i) evidencing the accuracy of any of Seller’s and the Company’s
representations and warranties, (ii) evidencing the performance by Seller of, or
the compliance by Seller with, any covenant or obligation required to be
performed or complied with by Seller or the Company, (iii) evidencing the
satisfaction of any condition referred to in this Section 7 or (iv) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions.
          7.5 No Proceedings. There shall not have been commenced or Threatened
against Buyer, or against any Person affiliated with Buyer, any Proceeding
(a) involving any challenge to, or seeking damages or other relief in connection
with, any of the Contemplated Transactions, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
Contemplated Transactions.
          7.6 No Claim Regarding Share Ownership or Sale Proceeds. There shall
not have been made or Threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any securities or other ownership interest
in the Company or (b) is entitled to all or any portion of the Purchase Price.
          7.7 No Prohibition. Neither the consummation nor the performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause Buyer or any Person affiliated with
Buyer to suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced or otherwise proposed by or before any Governmental Body.
          7.8 Operation in the Ordinary Course; No Adverse Change. From the date
of the this Agreement through the Closing Date, the Company shall have operated
in the Ordinary Course of Business. There shall not have been any material
adverse change in the Company, its financial condition, prospects or results of
operation and none of the changes or events listed in Section 3.12 hereof shall
have occurred.
          7.9 Key Man Insurance; Disability Insurance. The Company shall have
applied for a key man insurance policy or policies on the life of Seller and in
the event of the disability of Seller, to be obtained at the expense of Buyer
from a carrier or carriers reasonably satisfactory to Buyer, on terms reasonably
satisfactory to Buyer in its sole discretion.
          7.10 Key Employee Agreements. The Company shall have obtained from all
of its employees and agents as are designated by Buyer, including, but not
limited to, Gregg F. Siegel, Daisy F. Newberry, Billy G. Smith and Bradley A.
Rothermel, agreements relating to their employment and restrictions on their
business activities, including, but not limited to the Producer Agreements, on
such terms as Buyer determines in its sole discretion.

32



--------------------------------------------------------------------------------



 



          7.11 Liability Insurance. The Company shall have completed the
application for three (3) years of extended reporting coverage under the
Company’s existing errors and omissions insurance policy.
          7.12 2004 Tax Return. The Company shall have filed its 2004 federal
and state income Tax Returns, including information and results of operations
substantially similar to the information and results of operation contained in
drafts of such tax returns presented to Buyer.
          7.13 Related Persons. All of the Related Persons Agreements shall have
been amended or terminated as the case may be, on terms acceptable to Buyer in
its sole discretion.
          7.14 Designated Provider Agreements. Buyer shall have determined in
its sole discretion that the Top Ten Designated Provider Agreements will
continue in effect after the Closing on terms satisfactory to Buyer in its sole
discretion and that each of Designated Provider Agreements other than the Top
Ten Designated Provider Agreements will continue in effect after the Closing on
terms reasonably satisfactory to Buyer.
          7.15 No Company Vehicles. As of the Closing Date, the Company shall
not be the obligor under any financing arrangements with respect to any motor
vehicles, including but not limited to the financing arrangements (collectively,
the “Company Vehicle Loans”) to which the Company currently is a party with
respect to the following vehicles: 2004 Infiniti G35, 2004 GMC Yukon and 2004
Mercedes Benz S430 (the “Company Vehicles”). On or before the Closing Date, the
Company shall assign full right and title to the Company Vehicles to the Seller.
          7.16 Resignations. Seller shall have delivered to Buyer evidence of
the resignation of all officers and directors of the Company effective as of the
Closing in form reasonably acceptable to Buyer provided that Seller shall not
resign his position as President of the Company.
          7.17 Form 5500. Seller and the Company shall have undertaken
commercially reasonable best efforts to effect the filing with all appropriate
Governmental Authorities of the Form 5500 described in Part 3.11(b), Item 2 of
the Disclosure Letter, together with all related notices or filings required in
connection with such Form 5500.
          7.18 Escrow Agent. Seller and Buyer shall have selected a mutually
agreeable Escrow Agent.
     8. Conditions Precedent to Seller’s Obligation to Close. Seller’s
obligation to sell the Shares and to take the other actions required to be taken
by Seller to consummate the Contemplated Transactions are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Seller, in whole or in part):
          8.1 Accuracy of Representations. Each of Buyer’s representations and
warranties in this Agreement must have been accurate in all material respects as
of the date of this Agreement and must be accurate in all material respects as
of the Closing Date as if made on the Closing Date.

33



--------------------------------------------------------------------------------



 



          8.2 Buyer’s Performance.
               (a) All of the covenants and obligations that Buyer is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
               (b) Buyer must have delivered each of the documents required to
be delivered by Buyer pursuant to Section 2.4 and must have made the Closing
Payment, as adjusted by the Adjustment Amount.
          8.3 Consents. Each of the Consents identified in Part 3.2 of the
Disclosure Letter must have been obtained and must be in full force and effect.
          8.4 Additional Documents. Buyer must have caused to be delivered to
Seller such other documents as Seller may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of Buyer,
(ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer,
(iii) evidencing the satisfaction of any condition referred to in this Section 8
or (v) otherwise facilitating the consummation of any of the Contemplated
Transactions.
          8.5 No Injunction. There must not be in effect any Legal Requirement
or any injunction or other Order that (a) prohibits the sale of the Shares by
Seller to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Agreement.
          8.6 Escrow Agent. Seller and Buyer shall have selected a mutually
agreeable Escrow Agent.
     9. Termination.
          9.1 Termination Events. This Agreement may, by notice given prior to
or at the Closing, be terminated:
               (a) by either Buyer or Seller if a material breach of this
Agreement has been committed by the other party and such breach has not been
(i) remedied within ten (10) business days following receipt of written notice
from the other party specifying such breach and demanding that it be remedied or
(ii) waived;
               (b) (i) by Buyer if any of the conditions in Section 7 has not
been satisfied as of the Closing Date or if satisfaction of such condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in
Section 8 has not been satisfied of the Closing Date or if satisfaction of such
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;
               (c) by mutual consent of Buyer and Seller; or

34



--------------------------------------------------------------------------------



 



               (d) by either Buyer or Seller if the Closing has not occurred
(other than through the failure of any party seeking to terminate this Agreement
to comply fully with its obligations under this Agreement) on or before
December 15, 2005.
          9.2 Effect of Termination. Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Agreement will terminate, except
that the obligations in Sections 12.1 and 12.3 will survive; provided, however,
that if this Agreement is terminated by a party because of the breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.
     10. Indemnification.
          10.1 Indemnification and Payment Of Damages By Seller.
               (a) Subject to the limitations set forth in this Agreement,
Seller will indemnify and hold harmless Buyer, and its Representatives,
shareholders, controlling Persons, Subsidiaries (including, after the Closing,
the Company) and affiliates (collectively, the “Buyer Indemnified Parties”) for,
and will pay to the Buyer Indemnified Parties the amount of, any loss,
liability, claim, damage (including incidental, consequential, punitive and
special damages), expense (including reasonable costs of investigation and
defense and reasonable attorneys’ fees), whether or not involving a third-party
claim (collectively, “Damages”) and in all cases net of any insurance proceeds
received by Buyer Indemnified Parties as a result of such Damages, arising,
directly or indirectly, from or in connection with:
                    (i) any breach of any representation or warranty made by
Seller or the Company in this Agreement, the Disclosure Letter or in any
agreement or certificate delivered by Seller or the Company pursuant to this
Agreement at or as a condition to the Closing, including the Seller’s Closing
Documents;
                    (ii) any breach by Seller or the Company of any covenant,
agreement or obligation of Seller or the Company in this Agreement, the
Disclosure Letter or in any agreement or certificate delivered by Seller
pursuant to this Agreement at or as a condition of the Closing, including the
Seller’s Closing Documents;
                    (iii) the matter listed as item 2 in Part 3.21 of the
Disclosure Letter;
                    (iv) the information set forth in Part 3.9(c) of the
Disclosure Letter or pursuant to any claim made against the Company in respect
thereof by any Person (the “Loudoun Matter”); and
                    (v) any claim by any Person for brokerage or finder’s fees
or commissions or similar payments based upon any agreement or understanding
made by any

35



--------------------------------------------------------------------------------



 



such Person with either Seller or the Company or any Person acting on behalf of
either of them in connection with any of the Contemplated Transactions.
               (b) All claims made by any Buyer Indemnified Party under
Section 10.1 shall be asserted in accordance with the following provisions. The
Buyer Indemnified Parties shall promptly after any of them becomes aware of any
circumstance which might reasonably be expected to become the subject matter of
a claim to be made by any of them against the Seller under this Agreement (a
“Buyer Claim”), advise the Seller in writing in reasonable detail of such
circumstance (to the extent known at such time) and the basis for the Buyer
Indemnified Party’s claim for indemnification, and shall provide the Seller,
from time to time, such information that the Seller shall reasonably request in
connection therewith; provided that any delay or failure to so advise the Seller
shall not relieve the Seller from any liability except to the extent that the
defense of such Buyer Claim is prejudiced by such delay or failure or to the
extent that any applicable period set forth in Section 10.3 has expired without
such notice being given. After receipt by the Seller of such notice, then upon
reasonable notice from the Seller to the Buyer Indemnified Parties, or upon the
request of the Buyer Indemnified Parties, the Seller shall defend, manage and
conduct any proceedings, negotiations or communications involving any Buyer
Claim involving a claim against a Buyer Indemnified Party by a third party, and
shall take all actions necessary so as to enable the claim to be defended
against and resolved without expense or other action by the Buyer Indemnified
Parties. Upon request of Seller, the Buyer Indemnified Parties shall, to the
extent they may legally do so (i) take such action as the Seller may reasonably
requests in connection with such action, (ii) allow the Seller to dispute such
action in the name of the Buyer Indemnified Parties and to conduct a defense to
such action on behalf of the Buyer Indemnified Parties, and (iii) at Seller’s
expense, render to the Seller all such assistance as the Seller may reasonably
request in connection with such dispute and defense.
               (c) Notwithstanding anything to the contrary contained herein,
but subject to the remaining provisions of this Section 10.1(c), the liability
of the Seller to Buyer Indemnified Parties with respect to claims for
indemnification pursuant to Section 10 is subject to the following:
                    (i) Seller shall not be liable to the Buyer Indemnified
Parties with respect to claims for indemnification pursuant to this Section 10:
                         (A) to the extent that the aggregate amount for which
Seller is liable exceeds an aggregate maximum indemnity amount of one million
five hundred thousand dollars ($1,500,000) (the “General Indemnity Cap”), except
(1) in the event of a breach by Seller or the Company of any of the
representations or warranties set forth in Section 3.3 (a “Capitalization
Breach”) or (2) in the event the Company suffers any Damages in respect of,
relating to, or pursuant to any claim made by any party against the Company in
respect of the Loudoun Matter, in respect of both of which the aggregate amount
for which Seller is liable is the Purchase Price; and
                         (B) unless and until the aggregate amount for which
Seller is liable exceeds twenty-seven thousand seven hundred and seventy five
dollars ($27,750) (the “Deductible”), and then the Seller shall only be liable
only for such amounts in excess of the

36



--------------------------------------------------------------------------------



 



Deductible, except (1) in respect of a Capitalization Breach and (2) in the
event the Company suffers Damages in respect of or relating to the Loudoun
Matter, in respect of both of which their shall be no deductible, and Seller
shall be liable from the first dollar of Damages.
          The foregoing limitations shall not apply with respect to fraud, and
any Damages for which Seller becomes liable in respect of the Loudoun Matter
shall not be counted in determining whether Seller has reached the General
Indemnity Cap or the Deductible; provided, however, that the aggregate liability
of Seller for indemnification under this Agreement (including without limitation
the Loudoun Matter or a Capitalization Breach), except with respect to fraud,
shall not exceed the Purchase Price.
                    (ii) unless the claim is asserted on or prior to the
applicable Survival Expiration Date, if any.
               (d) Any payment by the Seller to a Buyer Indemnified Party under
this Section 10 shall constitute a reduction of the Purchase Price.
               (e) In the absence of fraud by Seller, Buyer shall not be
entitled to rescission.
          10.2 Indemnification and Payment of Damages by Buyer.
               (a) Buyer will indemnify and hold harmless Seller and his
Representatives and affiliates (collectively, the “Seller Indemnified Parties”),
and will pay to the Seller Indemnified Parties, the amount of any Damages, in
all cases net of any insurance proceeds received by Seller Indemnified Persons
as a result of such Damages, arising, directly or indirectly, from or in
connection with (i) any breach of any representation or warranty made by Buyer
in this Agreement or in any agreement or certificate delivered by Buyer pursuant
to this Agreement including the Buyer Closing Documents, (ii) any breach by
Buyer of any covenant, agreement or obligation of Buyer in this Agreement or in
any agreement or certificate delivered by Buyer pursuant to this Agreement,
including the Buyer Closing Documents, or (iii) any claim by any Person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made by such Person with Buyer (or any Person acting
on its behalf) in connection with any of the Contemplated Transactions.
               (b) All claims made by any Seller Indemnified Party under
Section 10.2 shall be asserted in accordance with the following provisions. The
Seller Indemnified Parties shall promptly after any of them becomes aware of any
circumstance which might reasonably be expected to become the subject matter of
a claim to be made by any of them against the Buyer under this Agreement (a
“Seller Claim”), advise the Buyer of such circumstance (to the extent known at
such time), and shall afford the Buyer, from time to time, such information as
the Buyer shall reasonably request in connection therewith; provided that any
delay or failure to so advise the Buyer shall not relieve the Buyer from any
liability except to the extent that the defense of such Seller Claim is
prejudiced by such delay or failure. After receipt by the Buyer of such notice,
then upon reasonable notice from Buyer to the Seller Indemnified Parties, or
upon the request of the Seller Indemnified Parties, Buyer shall defend, manage
and conduct any proceedings, negotiations or communications involving any Seller

37



--------------------------------------------------------------------------------



 



Claim involving a claim against a Seller Indemnified Party by a third party and
shall take all actions necessary so as to enable the claim to be defended
against and resolved without expense or other action by the Seller Indemnified
Parties. Upon request of Buyer, the Seller Indemnified Parties shall, to the
extent they may legally do so (i) take such action as the Buyer may reasonably
request in connection with such action, (ii) allow the Buyer to dispute such
action in the name of the Seller Indemnified Parties and to conduct a defense to
such action on behalf of the Seller Indemnified Parties, and (iii) at Buyer’s
expense, render to the Buyer all such assistance as the Buyer may reasonably
request in connection with such dispute and defense.
               (c) Notwithstanding anything to the contrary contained herein,
but subject to the remaining provisions of this Section 10.2(c), the liability
of Buyer to the Seller Indemnified Parties with respect to claims for
indemnification pursuant to Section 10 is subject to the following:
                    (i) Buyer shall not be liable to the Seller Indemnified
Parties with respect to claims for indemnification pursuant to this Section 10:
                         (A) to the extent that the aggregate amount for which
Buyer is liable exceeds the General Indemnity Cap; and
                         (B) unless and until the aggregate amount for which
Buyer is liable exceeds the Deductible and then Buyer shall only be liable only
for such amounts in excess of the Deductible.
          The foregoing limitations shall not apply with respect to fraud; and
                    (ii) unless the claim is asserted on or prior to the
applicable Survival Expiration Date, if any.
               (d) In the absence of fraud by Buyer, Seller shall not be
entitled to rescission.
          10.3 Survival; Time Limitations.
               (a) Subject to the subsequent provisions of this Section 10.3,
all representations, warranties, covenants, agreements and obligations in this
Agreement, the Disclosure Letter and any certificate or other document delivered
pursuant to this Agreement will survive the Closing.
               (b) Except as set forth below the representations and warranties
of the parties contained herein shall survive the Closing for a period of
eighteen (18) months from the Closing Date (the “Standard Survival Expiration
Date”), notwithstanding any investigation at any time made by or on behalf of
any Party, and shall not survive beyond such period, provided that if written
notice is properly given under this Section 10 with respect to any matter
allegedly the subject of this Section 10 prior to such period, the obligations
under this Section 10 shall continue in force and effect indefinitely until the
applicable claim is finally resolved.

38



--------------------------------------------------------------------------------



 



               (c) Notwithstanding Section 10.3(b) above, (i) the
representations and warranties of the Seller set forth in Section 3.3
(Capitalization) and the post closing indemnity obligations of the Seller as set
forth in Section 10.1 with respect solely to the Section 3.3 (Capitalization)
and (ii) the obligations of Seller to indemnify Buyer hereunder with respect to
the Loudoun Matter, both shall survive Closing and shall not terminate the
(“Indefinite Survival Expiration Date”).
               (d) Notwithstanding Section 10.3(b) above, the representations
and warranties of the Company and/or Seller set forth in Section 3.11 (Taxes),
Section 3.13 (Employee Benefits) and the rights of Buyer to make a claim in
respect of item 2 listed on Part 3.21 of the Disclosure Letter shall survive the
Closing and terminate upon expiration of the applicable statute of limitations
(the “S.O.L. Survival Expiration Date” and, together with the Standard Survival
Expiration Date and the Indefinite Survival Expiration Date, the “Survival
Expiration Date”).
          10.4 Additional Indemnification Provision. Except in the case of
fraud, from and after the Closing, the provisions of this Section 10 shall be
the exclusive basis for the assertion of claims against, or the imposition of
liability on, any party in respect of this Agreement, the Buyer Closing
Documents, the Seller Closing Documents (collectively, the “Transaction
Documents”) and the Contemplated Transactions, including any breach or alleged
breach of any Transaction Document in each case other than claims for Damages
pursuant to Section 11.1, claims for specific performance (including under
Section 11.1) and other than in respect of a dispute arising under Section 2.5
or 2.6 hereof which shall be resolved utilizing the procedures and in the manner
set forth in such section or sections and shall not be subject to or counted in
determining whether or not the Deductible or the General Indemnity Cap has been
met or exceeded.
          10.5 No Effect of Investigation. The right to indemnification provided
herein, payment of Damages or other remedy based on the representations,
warranties, covenants, agreements and obligations set forth herein, in the
Disclosure Letter or in any certificate or other document delivered pursuant
hereto will not be affected by any investigation conducted with respect to, or
any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, agreement or obligation.
          10.6 No Effect of Waiver. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant, agreement or obligation, will not affect the right
to indemnification, payment of Damages or other remedy based on such
representation, warranty, covenant, agreement or obligation.
     11. Post-Closing Covenants.
          11.1 Negative Covenants of Seller.
               (a) Seller covenants and agrees that he shall not for a period of
five(5) years after the Closing Date (the “Non-Compete Period”), either for his
account or as an agent,

39



--------------------------------------------------------------------------------



 



partner, manager or other representative of any Person, directly or indirectly,
through one or more intermediaries, except on behalf of the Company in the
course of his employment with the Company or its successors or assigns, sell to,
provide products or services to, solicit or accept any risk management,
insurance or bond business or engagement or any substantially similar business
or engagement from any of the “Customers of the Company”. As used herein,
“Customers of the Company” includes all Persons to whom the Company has sold an
insurance policy or product or a bond or risk management product of any type or
nature that is in effect on the Closing Date and any other Person to whom the
Company has made a written proposal to provide any of the above, within the
eighteen (18) month period preceding the Closing Date.
               (b) Seller hereby covenants and agrees that he shall not during
the Non-Compete Period, except on behalf of the Company in the course of his
employment with the Company or its successors or assigns:
                    (i) Use or permit others to use, disclose or divulge to
others or copy or reproduce any data or information relating to the Company or
Buyer or otherwise used in the business of either of them (including, without
limitation, intellectual property, customer lists, sales records, bids,
proposals, contracts, business systems and procedures, financial records and
information relating to the businesses and operations of customers of the
Company), whether in written or unwritten form or in a form produced or stored
by any magnetic, electrical or mechanical means or process, other than data or
information published or disclosed other than by Seller or which is readily
available from public or trade sources.
                    (ii) Either for his account or as an agent, partner,
manager, or other representative of any Person, directly or indirectly, through
one or more intermediaries: (A) engage in competition anywhere within
Washington, DC MSA (as more particularly described on Exhibit 11.1(b)(ii)) (the
“Restricted Territory”) with the operation of the Company or its successors or
assigns of the business of an insurance agency, including, without limitation,
marketing and sales of risk management, insurance and bond products and
services, policies and other substantially similar agreements (collectively, the
“Business”); or (B) except for Seller’s ownership of Buyer, own, manage,
operate, control or participate in the ownership (other than as the owner of
equity securities representing two percent (2%) or less of the outstanding
equity securities of any entity, the equity securities of which are publicly
held or traded), management, operation, membership or control of any Person that
competes with the Company in the Business or provides or offers to provide to
any Person products or services provided by the Company in the Business or
products or services substantially similar to those provided by the Company in
the Business, anywhere in the Restricted Territory.
               (c) Each of the covenants and agreements of Seller set forth in
this Section 11.1 shall be deemed to be and construed as a covenant and
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by Seller against Buyer or the Company
shall not constitute a defense to the enforcement of any such covenant or
agreement. Seller hereby acknowledges and agrees that Buyer will sustain
irreparable injury in the event of a breach or Threatened breach by him of any
of the covenants and agreements set forth in Section 11.1(a) or Section 11.1(b)
and that Buyer does not and will not have an adequate remedy at law for such
breach or Threatened breach. Accordingly, Seller hereby consents and agrees that
if he breaches or Threatens to breach any such covenant or

40



--------------------------------------------------------------------------------



 



agreement, Buyer shall be entitled to immediate injunctive relief and to
specific performance. The foregoing shall not, however, be deemed to limit the
remedies of Buyer at law or in equity for any such breach or threatened breach.
               (d) Seller, by his signature hereto, acknowledges: (i) that his
covenants and agreements in this Section 11.1 are reasonably necessary for the
protection of Buyer’s legitimate business interests; (ii) that these covenants
and agreements pose no undue hardship on Seller and are reasonably limited as to
duration and scope; and (iii) that these covenants and agreements are in
addition to any covenants or agreements Seller may make in any employment or
other agreements executed or to be executed with Buyer or the Company,
including, but not limited to the Employment Agreement. Further, the covenants
contained in this Section 11.1 shall be presumed to be enforceable, and any
reading causing unenforceability shall yield to a construction permitting
enforcement. If any provision, term, phrase, or word in such covenants shall be
found unenforceable, it shall be severed and the remaining covenants enforced in
accordance with the tenor of such Section to the greatest extent permitted by
law. In the event a court should determine not to enforce such a covenant as
written due to overbreadth, the parties specifically agree that the court shall
enforce the covenant to the extent reasonable as determined by the court,
whether said revision be in time, territory, or scope of prohibited activities.
          11.2 Taxes.
               (a) Any sales, use, real estate transfer, recording, excise,
transfer or similar Tax upon or with respect to the transactions contemplated
hereunder, and any recording or filing fees with respect thereto, will be borne
by Seller, and Seller shall, at its own expense, file, to the extent required by
Law, all necessary Tax Returns and other documentation with respect to all such
Taxes. If required by applicable Law, Buyer shall join in the execution of any
such Tax Returns after its review and approval of the contents thereof.
               (b) Seller shall cause the Company to timely file when due
(taking into account all extensions properly obtained) all Tax Returns that are
required to be filed by it on or prior to the Closing Date and to remit or cause
to be remitted any Taxes due with respect to such Tax Returns. Such Tax Returns
shall be prepared in a manner consistent with prior practice of the Company, and
shall utilize accounting methods, elections and conventions that do not have the
effect of distorting the allocation of income or deductions between Tax periods
ending on or before the Closing Date and Tax periods ending after the Closing
Date.
               (c) Buyer shall cause the Company to timely file when due (taking
into account all extensions properly obtained) all Tax Returns that are required
to be filed by the Company after the Closing Date with respect to Tax periods or
portions of Tax periods ending on or before the Closing Date. Seller shall remit
any Taxes due pursuant to such federal income Tax Returns with respect to all
periods ending on the Closing Date, and Buyer shall remit or shall cause the
Company to remit any Taxes due pursuant to all such other Tax Returns. All such
Tax Returns shall be prepared in a manner consistent with prior practice of the
Company, and shall utilize accounting methods, elections and conventions that do
not have the effect of distorting the allocation of income or deductions between
Tax periods ending on or before the Closing Date and Tax periods ending after
the Closing Date. Each such Tax Return shall be

41



--------------------------------------------------------------------------------



 



submitted to Seller not later than 15 days prior to the due date for filing such
Tax Return (or, if such due date is within 45 days following the Closing Date,
as promptly as practicable following the Closing Date) for review and approval
by Seller, which approval may not be withheld unreasonably, but may in all cases
be withheld if such Tax Return was not prepared in accordance with the
immediately preceding sentence. Following Closing, Buyer shall not cause or
permit the Company to amend or otherwise modify any Tax Return relating in whole
or in part to a taxable period or portion of a Taxable period ending on or
before the Closing Date without the prior written consent of Seller, which
consent may not be withheld unreasonably.
               (d) Buyer shall promptly notify Seller in writing upon receipt by
Buyer or the Company of notice of any pending or threatened Tax audit,
examination, claim or assessment that might give rise to a liability on the part
of Seller under the provisions of Section 10.1. Seller shall have the right to
participate at his own expense in any such Tax audit or examination and any
administrative proceeding relating to such Tax audit, examination, claim or
assessment. Notwithstanding any other provision of this Agreement to the
contrary, Seller shall not be liable to indemnify any person for any Tax
liability that results from a settlement or other voluntary disposition of a Tax
claim or assessment unless Seller has consented in writing to such settlement or
other disposition (which consent shall not be withheld unreasonably).
          After the Closing Date, the Seller, Company and Buyer shall:
               (a) assist the other parties in preparing any Tax Returns which
such other parties are responsible for preparing and filing in accordance with
the provisions of this Section 11.2;
               (b) cooperate fully in preparing for any audits or examinations
of, or any disputes with Tax authorities regarding, any Tax Returns of the
Company for any Tax period or portion of a tax period ending on or before the
Closing Date; and
               (c) furnish each other with copies of correspondence received
from any Tax authority in connection with any Tax audit or examination with
respect to any such Tax Return or any administrative or court proceedings
relating to any such Tax audit or examination.
     Furthermore, Buyer agrees to cause the Company (A) to retain and properly
maintain the accounting and Tax records relating to each Tax period and each
portion of a Tax period ending on or before the Closing Date until at least the
later of (i) the sixth anniversary of the Closing Date and (ii) the expiration
of the statute of limitations relating to such Tax period or portion of a Tax
period; and (B) allow the Seller and his agents and representatives to inspect,
review and make copies of such records from time to time, such activities to be
conducted during normal business hours and at the expense of the Seller.
          11.3 Reserved.
          11.4 Benefit Plans.
               (a) At and for a period of one year after the Closing, at the
option of Buyer (which may be applied on a plan or program by plan or program
basis) and subject to Buyer’s best efforts, employees of the Company shall be
entitled to participate either (x) in one

42



--------------------------------------------------------------------------------



 



or more plans or programs of Buyer or Alliance Bankshares Corporation on
substantially the same basis as similarly situated employees of Buyer (taking
into account all applicable factors, including but not limited to position,
employment classification, age, length of service, pay, part time or full time
status, and the like, as well as changes made in such plans and programs in the
future), or (y) in plans and programs which, subject to changes required by
applicable laws or by limitations imposed by insurance companies providing plan
benefits, are comparable to (or a continuation of), and provide for
participation on substantially the same basis, as the Company’s employee benefit
plans and programs currently in effect. If and to the extent option (x) is
effectuated:
                    (i) (A) Coverage under the plans and programs of Buyer or
Alliance Bankshares Corporation shall be available to each employee of the
Company and, where applicable, his or her dependents without regard to any
waiting period, evidence or requirement of insurability, actively at work
requirement or preexisting condition exclusion or limitation (except to the
extent and in the manner any such waiting period, evidence or requirement of
insurability, actively at work requirement or exclusion or limitation applies to
such employee or dependents immediately prior to the effectuation of option (x))
and (B) amounts paid or payable by employees for health care expenses for any
portion of the annual benefit period prior to the date as of which option (x)
becomes effective shall be credited in satisfaction of any deductible
requirement and any out-of-pocket limit for the balance of the annual benefit
period which includes such date.
                    (ii) Buyer shall treat service with the Company before the
consummation of the Contemplated Transactions as service with Buyer for purposes
of eligibility to begin participation and vesting (but not benefit accruals,
except in the case of a continuation of any plan maintained by the Company) for
purposes of all employee benefit and seniority based plans and programs,
including but not limited to annual, sick and personal leave accruing following
the consummation of the Contemplated Transactions.
     Nothing contained in this Section is intended to provide any third party
beneficiary rights in any current or former employee, or any spouse or dependent
thereof, of the Company, Buyer or Alliance Bankshares Corporation, except as
otherwise required by ERISA or other applicable law (determined without regard
to third party beneficiary contract law).
               (b) Except to extent individually negotiated replacement
contracts or settlement agreements are entered into, Buyer and the Company shall
honor all employment, severance, consulting and other compensation contracts and
agreements previously disclosed and executed in writing by the Company on the
one hand and any individual current or former director, officer or employee
thereof on the other hand, copies of which have been previously delivered by the
Company to Buyer.
               (c) Notwithstanding any other provision hereof, vacation and sick
leave accrued and unused as of the Closing shall continue to be provided or
payable through the end of the calendar year in which the Closing occurs.
Thereafter, accrued and unused vacation or sick leave may be provided, paid
and/or forfeited in accordance with Buyer’s policies therefor as in effect from
time to time.

43



--------------------------------------------------------------------------------



 



     12. General Provisions.
          12.1 Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
agents, representatives, counsel, financial advisors, investment bankers and
accountants. Seller will cause the Company not to incur any out-of-pocket
expenses in connection with this Agreement. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by the other
party.
          12.2 Public Announcements. Any public announcement or similar
publicity with respect to this Agreement or the Contemplated Transactions will
be issued, if at all, at such time and in such manner as Buyer and Seller
mutually determines. Unless consented to by Buyer in advance or required by
Legal Requirements, prior to the Closing, Seller shall, and shall cause the
Company to, keep this Agreement strictly confidential and may not make any
disclosure of this Agreement to any Person other than his Representatives and
Family. Notwithstanding the foregoing, Seller acknowledges that upon execution
of this Agreement, Buyer will be required to disclose this Agreement in
accordance with Legal Requirements binding on Buyer. Seller and Buyer will
consult with each other concerning the means by which the Company’s employees,
customers and suppliers and others having dealings with the Company will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.
          12.3 Confidentiality. All “Evaluation Material” (as defined in that
letter agreement dated May 4, 2005 between Buyer and Seller (the
“Confidentiality Agreement”)) disclosed to Buyer in connection with Buyer’s due
diligence investigation of the Company and Seller will be treated and maintained
by Buyer in accordance with the terms of the Confidentiality Agreement. In
addition to the foregoing, between the date of this Agreement and the Closing
Date, Buyer, Seller and the Company will, and will cause their respective
Representatives to, maintain in confidence, and not use to the detriment of
another party any written, oral, or other information obtained in confidence
from another party in connection with this Agreement or the Contemplated
Transactions, unless (i) such information is or becomes generally available to
the public other than as a result of a disclosure by such other party, (ii) such
information was or becomes available to such other party on a non-confidential
basis from a source other than the disclosing party, provided that such source
is not bound by an obligation of confidentiality, (iii) the use of such
information is necessary or appropriate in making any filing or obtaining any
Consent required for the consummation of the Contemplated Transactions or
(iv) the furnishing or use of such information is required by or necessary or
appropriate in connection with any Proceeding or pursuant to any Legal
Requirement. If the Contemplated Transactions are not consummated, each party
will return or destroy as much of such written information as the other party
may reasonably request.
          12.4 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when

44



--------------------------------------------------------------------------------



 



received by the addressee, if sent by a nationally recognized overnight delivery
service, in each case to the appropriate addresses and/or telecopier numbers set
forth below (or to such other addresses and/or telecopier numbers as a party may
designate by notice to the other parties in the manner provided in this
Section):
Seller or the Company:
Thomas P. Danaher
503 North Quaker                     
Alexandria, Virginia 22304
Facsimile No.:                                        
with a copy to:
Hogan & Hartson LLP
555 Thirteenth St., NW
Washington, DC 20004
Facsimile No.: (202) 637-5910
Attention: J. Hovey Kemp
Buyer:
Alliance Bank Corporation
Suite 350
14280 Park Meadow Drive
Chantilly, Virginia 20151
Facsimile No.: (703) 378-7210
Attention: Paul M. Harbolick, Jr.
with a copy to:
Troutman Sanders LLP
1001 Haxall Point
Richmond, Virginia 23219
Facsimile No.: (804) 698-6014
Attention: Jacob A. Lutz, III
          12.5 Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) do such other acts and things, all as the other
party may reasonably request for the purpose of effecting the intent of this
Agreement and the documents referred to in this Agreement or effecting or
memorializing the Contemplated Transactions.
          12.6 Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement or

45



--------------------------------------------------------------------------------



 



any document delivered in connection with the Contemplated Transactions will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement or the documents referred to
in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that is given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement or in any document delivered in connection with the
Contemplated Transactions.
          12.7 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter,
including but not limited to the letter of intent dated July 22, 2005 between
Buyer and Seller and constitutes (together with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the parties hereto.
          12.8 Assignments, Successors, and No Third-Party Rights. Neither party
may assign any of its rights under this Agreement without the prior consent of
the other party except that Buyer may assign any of its rights under this
Agreement to any Subsidiary of Buyer. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the heirs, successors, personal representatives and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their heirs, successors, personal representatives and permitted
assigns.
          12.9 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree or in a
particular circumstance will remain in full force and effect to the extent not
held invalid or unenforceable and in all other circumstances.
          12.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. Except as otherwise expressly set forth herein, all
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
          12.11 Governing Law. This Agreement will be governed by the internal
laws of the Commonwealth of Virginia, without regard to conflicts of laws
principles.

46



--------------------------------------------------------------------------------



 



          12.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which,
when taken together, will be deemed to constitute one agreement.

47



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

          SELLER:    
 
        /s/ Thomas P. Danaher                Thomas P. Danaher    
 
        COMPANY:    
 
        THOMAS P. DANAHER AND COMPANY, INC.    
 
       
By
  /s/ Thomas P. Danaher              
 
       Thomas P. Danaher    
 
       President    
 
        BUYER:    
 
        ALLIANCE BANK CORPORATION    
 
       
By:
  /s/ Thomas A. Young, Jr.               Name: Thomas A. Young, Jr.     Title:
President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Exhibit 11.1(b)(ii)
Restricted Territory
     Washington, DC-MD-VA-WV PMSA, including the following:
Alexandria City, VA
Arlington County, VA
Berkeley County, WV
Calvert County, MD
Charles County, MD
Clarke County, VA
Culpeper County, VA
District of Columbia
Fairfax County, VA
Fairfax City, VA
Falls Church City, VA
Fauquier County, VA
Frederick County, MD
Fredericksburg City, VA
Jefferson County, WV
King George County, VA
Loudoun County, VA
Manassas Park City, VA
Manassas City, VA
Montgomery County, MD
Prince George’s County, MD
Prince William County, VA
Spotsylvania County, VA
Stafford County, VA
Warren County, VA

 



--------------------------------------------------------------------------------



 



Annex A
Producer Agreement Employees
     Gregg F. Siegel, Daisy F. Newberry, Billy G. Smith and Bradley A. Rothermel

 